Exhibit 10.2

 

Development and

Commercialization Agreement

 

between

 

ImmuPharma (France) S.A.

as “ImmuPharma”

 

and

 

Anesta AG

as “Anesta”

 

relating to

 

Lupuzor

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement” is made as of
the Effective Date as defined hereinafter and is made

 

BETWEEN:

 

(1)           ImmuPharma (France) S.A.,  (“ImmuPharma”), incorporated in France
and having its registered office at 5, rue du Rhône, F-68100 Mulhouse, France;
and

 

(2)           Anesta AG  (“Anesta”), incorporated in Switzerland and having its
registered office at Barrenstrasse 23, 6300 Zug, Switzerland and an Affiliate
(defined herein) of Cephalon, Inc., incorporated in Delaware, U.S.A.
(“Cephalon”).

 

(each of ImmuPharma and Anesta are hereinafter referred to as “Party” and
together referred to as “Parties)

 

WHEREAS:

 

(A)          ImmuPharma owns or Controls certain proprietary rights, titles and
interest in certain Patents and certain valuable Technical Information relating
to its Lupuzor product pursuant to certain agreements with CNRS (all as
hereinafter defined);

 

(B)           ImmuPharma conducted various pre-clinical and clinical studies
with the Lupuzor product and it appears that the Lupuzor product may be capable
of being further developed and commercialised as a treatment for Lupus;

 

(C)           Anesta wishes to develop and commercialise ImmuPharma’s Lupuzor
product in the Territory (as hereinafter defined) for Lupus and any other
indications for which the Lupuzor product may be developed, marketed or used on
the terms and conditions hereof, however subject to ImmuPharma’s obtaining
certain positive results in the clinical trial currently being conducted on
behalf of ImmuPharma for the Lupuzor product;

 

(D)          Anesta and ImmuPharma AG have furthermore agreed to simultaneously
herewith enter into the Trademark License Agreement (as hereinafter defined); 

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS:

 

1.

Definitions

5

 

 

 

1.2

Sections and Clauses

13

 

 

 

2.

Payment of the Decision Payment and Effective Date of Agreement

14

 

 

 

3.

Grant

14

 

 

 

4.

Development Milestone Payments

16

 

 

 

5.

Commercial Milestone Payments

16

 

 

 

6.

Running Royalties

17

 

 

 

7.

Timing and Statement of Royalty and Milestone Payments

17

 

 

 

8.

Accounting and Other Financial Provisions Relating to Royalties and Other
Payments

18

 

 

 

9.

Remittance, Currency and Taxes

18

 

 

 

10.

Audit of Financial Milestones, Royalties, Cost of Goods etc.

19

 

 

 

11.

Development of Licensed Product

20

 

 

 

12.

Production and Supply of Materials for the Development Program

21

 

 

 

13.

Manufacturing Development

21

 

 

 

14.

Manufacture of Licensed Products by Anesta; Manufacture by ImmuPharma

22

 

 

 

15.

Obtaining and Maintaining NDAs for Licensed Product

22

 

 

 

16.

Cooperation in Marketing

23

 

 

 

17.

Marketing of Finished Goods

23

 

 

 

18.

General Diligence of Anesta

24

 

 

 

19.

Adverse Event Reporting; Suspension and Withdrawal of Products

24

 

 

 

20.

New Technical Information and Inventions

24

 

 

 

21.

Patent Protection for Inventions

26

 

 

 

22.

Prosecution of the Licensed Patents and Approval Information

26

 

 

 

23.

Infringement of the Licensed Rights

26

 

 

 

24.

Infringement of Independent Third Party Rights

27

 

 

 

25.

Confidentiality

28

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

26.

Public Announcements

30

 

 

 

27.

ImmuPharma Representations and Warranties

30

 

 

 

28.

Anesta Representations and Warranties

32

 

 

 

29.

Indemnification between the Parties

33

 

 

 

30.

Insurance

34

 

 

 

31.

Disclaimer

35

 

 

 

32.

Ordinary Termination

35

 

 

 

33.

Specific Performance and Extraordinary Termination

37

 

 

 

34.

Effect of Extraordinary Termination

38

 

 

 

35.

Further Consequences of Extraordinary Termination.

38

 

 

 

36.

Assignments

41

 

 

 

37.

Affiliates, Sub-Licensees and Sub-contracting

41

 

 

 

38.

Oversight Committee

42

 

 

 

39.

General Dispute Resolution and Arbitration

43

 

 

 

40.

Waiver

44

 

 

 

41.

General Assurances

44

 

 

 

42.

Severability

44

 

 

 

43.

Entire Agreement

44

 

 

 

44.

Titles and Headings

44

 

 

 

45.

Costs of Preparation

44

 

 

 

46.

Notices

45

 

 

 

47.

Force Majeure

46

 

 

 

48.

No Agency, Partnership or Joint Venture

46

 

 

 

49.

Benefit to Third Parties

46

 

 

 

50.

Governing Law

46

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.             Definitions


 

1.1           Definitions. For the purposes of this Agreement the following
terms shall have the following meanings:

 

(A)          “Accounting Period” means each three month period ending on 31st
March, 30th June, 30th September or 31st December.

 

(B)           “Acquiror” shall have the meaning given to it in Clause 33.7
hereof.

 

(C)           “Affiliate” means, with respect to a Party, any other company,
corporation or other Entity which (directly or indirectly) owns, is owned by or
is under common ownership with such Party or any other Entity actually
controlled by, controlling or under common control with such Party.  For
purposes of this definition only, “ownership” or “control” shall mean where one
Entity owns or controls fifty percent (50%) or more of the equity conferring
voting rights and/or otherwise has the ability to direct the business affairs of
another Entity.

 

(D)          “Anesta Technical Information” means as set forth in Clause 20.2
hereof.

 

(E)           “Anesta Patents” means as set forth in Clause 20.4 hereof.

 

(F)           “Anesta Sub-Licensee” means an Entity, other than an Affiliate of
Anesta, that will have been granted a license by Anesta or Anesta’s Affiliates
to any of the Licensed Patents, Licensed Technical Information or Licensed
Trademarks on the terms and conditions set forth in Clause 3.3 hereof or that
has any enforceable and unconditional agreement with or commitment from Anesta
or its Affiliates for the grant of such a sub-license.

 

(G)           “API” (Active Pharmaceutical Ingredients) means the Lupuzor
molecule (P140) manufactured under GMP conditions with the appropriate
analytical and stability data, but without formulation.

 

(H)          “Business Day” means any day when the banks in Zurich, Paris and
New York are open for business.

 

(I)            “Cephalon” means Cephalon, Inc., incorporated in Delaware, U.S.A.
and having its principal place of business at 41 Moores Road, Frazer, PA 19355,
U.S.A., who is the indirect owner of 100% of the equity of Anesta.

 

(J)            “Clinical Studies” means:

 

(1)        any study in man involving the administration of the Licensed
Product, the Licensed Molecules or the Licensed Product to human beings,
including studies in all phases of clinical development (Phases I, II, III and
IV); and

 

(2)        observational studies concerning the effects of the Licensed Product,
Licensed Molecules or the Licensed Product in human beings, including post
authorisation safety studies, quality of life studies and pharmacoeconomic
studies.

 

(K)          “CNRS” means the Centre National de la Recherches Scientifiques,
France.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

(L)           “CNRS Agreements” means collectively the CNRS/ImmuPharma License
Agreement (as defined) as well as any other collaboration agreements, license
agreements, exploitation agreements between CNRS and ImmuPharma (as amended from
time to time) which pertain to the Licensed Molecules, the Licensed Product or
the Licensed Technical Information, however only to the extent they so pertain
to the Licensed Molecules, the Licensed Product or the Licensed Technical
Information.

 

(M)         “CNRS/ImmuPharma License Agreement” means the license agreement
L05152 executed between CNRS and ImmuPharma on September 27th, 2005 and all
subsequent amendments, inclusing Amendment No. 1, as set forth on Schedule 4 to
the Option Agreement.

 

(N)          “CNRS Lupuzor Patents” means those Patents which are the subject
under the CNRS/ImmuPharma License Agreement and which are identified as Brevet1
and Brevet2 therein.

 

(O)          “CNRS Technical Information” means any and all Technical
Information Controlled by ImmuPharma on or after the Effective Date, which is
owned, co-owned or Controlled by CNRS, to the extent such Technical Information
relates to the Licensed Molecules or the Licensed Product.

 

(P)           “Combination Product” shall mean any composition which comprises
the Licensed Molecules and at least another active ingredient.

 

(Q)          “Commercial Milestones” means as set forth in Clause 5.1 hereof.

 

(R)           “Commercial Year” means, except with respect to the first
Commercial Year, each successive 12 calendar month period starting from the 01
January of one year and ending on the 31 December of the same year. The first
Commercial Year shall begin on the date of the First Commercial Sale to occur in
the Territory and end on the 31 December of that year.

 

(S)           “Commercially Reasonable Efforts” [**].

 

(T)           “Confidentiality Agreement” means the Confidentiality Agreement
made as of 15 June 2007 between ImmuPharma and Cephalon.

 

(U)          “Contract Auditor” shall have the meaning given to it in Clause
10.1 hereof.

 

(V)           “Control”, “Controls” or “Controlled” means the possession of the
ability to grant the licenses or sublicenses or disclose information as provided
for herein, without breaching the terms of any prior written agreement or other
arrangement with any Third Party.

 

(W)         “Decision Payment” means an amount equal to thirty million US
Dollars (US$30,000,000).

 

(X)          “Development Milestones” means as set forth in Clause 4.1 hereof.

 

(Y)           “Development Program” means the development program for the
Licensed Product, Licensed Molecules or Licensed Product in the Territory, as
contemplated in Clause 11 and the other provisions of this Agreement, but as may
be amended by Anesta from time to time in accordance with the terms and
conditions of this Agreement and including all duties, studies, clinical trials,
documents, reports which are requested by Regulatory Authorities in order to
obtain the authorizations to apply for an IND or NDA in the countries of the
Territory or to get any applications for commercial marking authorization
granted.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

(Z)           “Dispute” means any dispute that arises out of or in connection
with this Agreement, including any question regarding the existence, scope,
validity or termination of this Agreement.

 

(AA)       “Effective Date” means the date on which this Agreement became
effective under Clause 2.1 hereof.

 

(BB)        “EMEA” shall mean the European Medicines Agency as may be competent
for the approval and registration of pharmaceutical products within the European
Community.

 

(CC)        “EMEA Approval” means the date of EMEA’s approval of an MAA for
Licensed Product filed by or on behalf of Anesta for marketing the Licensed
Product in the [**].

 

(DD)       “EMEA Filing” means any MAA filed with and accepted by EMEA for
Licensed Product filed by or on behalf of Anesta.

 

(EE)         “Entity” means and includes any person, firm or company or group of
persons or unincorporated organization.

 

(FF)         “Escrow Agent” means Rinderknecht & Burger, Grafenauweg 6, CH-6300
Zug, Switzerland, acting as escrow agent for the Signed Agreements on behalf of
ImmuPharma and Cephalon pursuant to Clause 2.1.

 

(GG)        “Finished Goods” means any product containing Licensed Product which
is fully formulated in final form packed for ultimate consumer use and ready for
use by or administration to patients in the Territory including any packaging,
labelling and any necessary inserts.

 

(HH)       “First Commercial Sale” means the first commercial sale of Finished
Goods in the Territory by Anesta or an Affiliate or a co-promoter (as defined in
Clause 3.4) in accordance with an NDA which has, prior to such sale, been
approved in the Territory for such Finished Goods.

 

(II)           “GAAP” means generally-accepted accounting principles,
consistently applied.

 

(JJ)          “Generic Equivalent” [**]

 

(KK)       “Generic Competition” [**]

 

(LL)         “Good Clinical Practice” means the applicable principles and
guidelines for good clinical practices for drugs and medicinal products, as such
principles and guidelines are amended, implemented and supplemented from time to
time, including those set out in the ICH (as defined).

 

(MM)     “Good Laboratory Practice” means the applicable principles and
guidelines for good laboratory practices for drugs and medicinal products, as
such principles and guidelines are amended, implemented and supplemented from
time to time, including those set out in the OECD Principles of Good Laboratory
Practice published by the Organisation for Economic Cooperation and Development
from time to time.

 

(NN)       “Good Manufacturing Practice” means applicable principles and
guidelines for good manufacturing practices for drugs and medicinal products, as
such principles and guidelines are amended, implemented and supplemented from
time to time, including the

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

equivalent rules in the USA to those set out in Title 21 Parts 210 and 211 of
the US Code of Federal Regulations (21CFR, parts 210 and 211) or found in
European Directive 91/356/EEC and guidance made thereunder and published in
Volume IV of “The rules governing medicinal products in the European Union”.

 

(OO)       “ICH” means the Harmonised Tripartite Guideline for Good Clinical
Practice as finalised by the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use.

 

(PP)         “IFRS” means the International Financial Reporting Standards
adopted by the International Accounting Standards Board.

 

(QQ)       “ImmuPharma AG” means ImmuPharma AG, a Swiss corporation, having its
present principal place of business at Kägenstrasse 12, CH-4153 Reinach,
Switzerland, which is an Affiliate of ImmuPharma.

 

(RR)        “ImmuPharma Patents” means (i) any and all Patents owned or co-owned
by ImmuPharma on or after the Effective Date, including any and all Patents
added to the Licensed Patents either (x) pursuant to Clause 20.6 of this
Agreement or (y) under the CNRS Agreements (as defined); (ii) any Patents owned
or co-owned by ImmuPharma which claim priority to such Patents; and (iii) any
Patents which would be infringed by the manufacture, use or sale of the Licensed
Molecules or the Licensed Products which are owned, co-owned or Controlled by
ImmuPharma, other than the CNRS Lupuzor Patents, all of (i), (ii) and
(iii) however only to the extent they relate to the Licensed Molecules, the
Licensed Product or the Licensed Technical Information.

 

(SS)         “ImmuPharma Sub-Licensee” means an Entity, other than an Affiliate
of ImmuPharma, that will be granted a license by ImmuPharma or ImmuPharma’s
Affiliates to any of the Licensed Patents, Licensed Technical Information or
Licensed Trademarks outside the Territory upon termination in single countries
on the terms and conditions hereof.

 

(TT)        “ImmuPharma Technical Information” means any and all Technical
Information owned or co-owned by ImmuPharma on or after the Effective Date which
is related to the Licensed Molecules or the Licensed Product and only to the
extent it is so related thereto, including any and all ImmuPharma Technical
Information added to the Licensed Technical Information pursuant to Clause 20.6
of the this Agreement.

 

(UU)       “IND” means any approval, consent, clearance or exemption necessary
to carry out, sponsor, distribute or supply investigational drugs or medicinal
products for a Clinical Trial which is obtained through notification to or grant
or confirmation by a Regulatory Authority in any country or jurisdiction of the
Territory.

 

(VV)        “Independent Third Party” means any person or Entity other than
ImmuPharma or Anesta, their Sub-Licensees, or their sub-contractors under
Clauses 14.3 or 37 or any Affiliates of the foregoing.

 

(WW)     “Invention(s)” means any and all new inventions comprised in any
Technical Information or Know-How generated after the Effective Date by or on
behalf of either Party or its Affiliates, Sub-Licensees or sub-contractors to
the extent relating to the Licensed Molecules or Licensed Product.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

(XX)       “[**] Approval” means the date of [**]’s approval of an NDA filed by
or on behalf of Anesta.

 

(YY)        “Know-How” means (a) all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical,
pre-clinical and clinical information and data, technical information, trade
secrets, specifications, instructions, processes, formulae, expertise,
information and documentation relating to the development, registration, use,
safety, quality control, manufacturing, or commercialization of the Licensed
Molecules or Licensed Product Controlled by ImmuPharma as of the date hereof or
obtained by ImmuPharma or either or both of Cephalon and Anesta hereafter,
including, without restriction, all know how related to the Licensed Patents and
the Licensed Technical Information obtained during the term hereof, which is
Controlled by ImmuPharma and which ImmuPharma has the right to license to
Cephalon or Anesta and which know-how is necessary or useful for the
development, registration, use, manufacture and commercialization of the
Licensed Molecules or Licensed Product on the terms and conditions hereof and
(b) all other technical information owned, co-owned, Controlled or developed by
or on behalf of ImmuPharma or any Affiliate, licensee or sub-contractor thereof
relating to the Licensed Patents or the Licensed Technical Information (as the
case may be).

 

(ZZ)        “Late Payment Interest” shall mean as set forth in Clause 8.4
hereof.

 

(AAA)   “Licensed Molecules” means any molecule that is a chemical derivative of
a peptide corresponding to the sequence 131-151 of the 70k-snRNP protein (i.e.,
RIHMVYSKRSGKPRGYAFIEY, which is SEQ ID NO: 1 of U.S. patent application serial
number 10/236,468), including derivatives in which a Lysine (in position 138 or
142) is acetylated or a Serine (in position 137 or 140) is phosphorylated, any
combination thereof and in particular Lupuzor, and the esters, amides, salts,
hydrates and solvates thereof.

 

(BBB)     “Licensed Patents” means the:

 

(1)        ImmuPharma Patents; and

 

(2)        Third Party Patents.

 

(CCC)     “Licensed Product” means any formulations or dosages that contain the
Licensed Molecules, including but not limited to any Combination Product, for
any and all uses.

 

(DDD)    “Licensed Technical Information” means any and all ImmuPharma Technical
Information and Third Party Technical Information.

 

(EEE)      “Licensed Trademarks” means the marks LUPUZOR, LUPUSOL and LUPUSTAT
and any other word marks, designs or logos that ImmuPharma may apply for,
register, create, own or use in the future in respect of the Licensed Products
or Licensed Molecules, including but not limited to, those marks listed on
Schedule 1 of the Trademark License Agreement and any amendments thereto.

 

(FFF)      “Lupus” means a systemic chronic inflammatory disease also known as
Systemic Lupus Erythematosus (SLE) as defined by the American College of
Rheumatology classification criteria for SLE (1997) and as set forth in Schedule
6 of the Option Agreement.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

(GGG)     “Lupuzor” means IPP-201101, otherwise known as P140, which is the
peptide corresponding to the sequence 131-151 of the 70k-snRNP protein with a
phosphorylated “Ser” in position 140, the chemical structure of which is given
in Schedule 3, and the esters, amides, salts, hydrates and solvates thereof.

 

(HHH)    “Lupuzor Committee” means the committee established pursuant to Clause
11.4 hereof.

 

(III)         “MAA” means a Marketing Authorization Application as prescribed
under the applicable jurisdiction.

 

(JJJ)        “Main Countries” [**]

 

(KKK)    “Manufacturing Data” means all Know-How and Technical Information
relating to the manufacture of the Licensed Molecules or Licensed Product.

 

(LLL)      “Mediation Notice” shall have the meaning given to it in Clause 39.4
hereof.

 

(MMM) “MHLW” means the [**] and any successor organisation.

 

(NNN)    “NDA” means any application or notification made to and accepted by a
Regulatory Authority for approval for Finished Goods to be placed on the market
or sold for public consumption as drugs or medicinal products, including without
limitation a “shonin” granted by the MHLW.

 

(OOO)    “NDA Approval” hereunder means the date of the FDA’s approval of an NDA
filed by or on behalf of Anesta for marketing Licensed Molecules or Licensed
Product in the U.S.A.

 

(PPP)      “NDA Filing” hereunder means the earlier of (a) Anesta’s receipt of
notice from the FDA of the acceptance for review of an NDA submitted by or on
behalf of Anesta to market Licensed Molecules or Licensed Product in the U.S.A.,
or (b) the seventy-fifth (75th)  calendar day after submission to the FDA of an
NDA by or on behalf of Anesta to market Licensed Molecules or Licensed Product
in the U.S.A.

 

(QQQ)    “Net Sales” for any given period shall mean the gross aggregate amount
invoiced on account of sales of Finished Goods by Anesta or any of its
Affiliates, Anesta Sub-Licensees or their co-promoters (as defined in Clause
3.4) to an Independent Third Party in the Territory (but not including sales
between Anesta, its Affiliates, Anesta Sub-Licensees or their co-promoters where
the Licensed Molecules or Licensed Product is intended for resale) less the
following reductions directly relating to such sales of Finished Goods:

 

(a) trade and quantity discounts or rebates given in the ordinary course of
business which are not already reflected in the amount invoiced;

 

(b) any adjustments or allowances on account of price adjustments, billing
errors, rejected goods, damaged goods and returns;

 

(c) credits, volume rebates, charge-back and prime vendor rebates, fees,
reimbursements or similar payments granted or given to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations or other institutions or
health care organizations, which are not already reflected in the amount
invoiced;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

(d) any tax associated with the sales of goods such as VAT, sales tax, tariff,
customs duty, excise or other duty or other governmental charge (other than a
Tax on income) levied on the sale, transportation or delivery of the Licensed
Molecules or Licensed Product and borne by the seller thereof, itemized on the
applicable invoice and remitted to the applicable taxing authority;

 

(e) payments or rebates paid in connection with sales of the Licensed Molecules
or Licensed Product to any governmental or regulatory authority in respect of
any state or federal Medicare, Medicaid or similar programs, which are not
already reflected in the amount invoiced;

 

(f) any invoiced charge for freight, insurance or other transportation costs
charged to the customer, in each case only when separately shown on the invoice;
and

 

(g) amounts allocated to bad debts.

 

PROVIDED THAT in any event deductions may only be made under (a) to (g) to the
extent they are truly, fairly and equitably allocated to the Net Sales of
Finished Goods of Licensed Molecules or Licensed Product so that such do not
bear a disproportionate portion of such deductions. For purposes of this
definition, the Licensed Molecules or Licensed Product shall be considered
“sold” and “reductions” allowed when recorded as invoiced in Anesta’s, its
Affiliates, Anesta Sub-Licensees or co-promoters financial statements prepared
in accordance with US GAAP.

 

(RRR)     “Non-Exclusive” or “Non-Exclusivity” means that ImmuPharma and its
Affiliates shall have the right pursuant to Clause 33.5 to evaluate, develop,
keep, use, make, have made, market, sell, have sold, import, have imported,
export, have exported or otherwise exploit or grant any licenses or sublicenses
to any Third Parties to the Licensed Patents or the Licensed Technical
Information for the Licensed Product or Licensed Molecules in one or more
specific countries of the Territory to the extent such right of ImmuPharma is
required as a result of any applicable antitrust act or competition law
regulation.

 

(SSS)      “Option” means the option granted by ImmuPharma to Cephalon and
Anesta under a certain option agreement, dated November 21, 2008.

 

(TTT)     “Ordinary Termination” means as set forth in Clause 32.1 hereof.

 

(UUU)    “Oversight Committee” means the committee established in accordance
with Clause 38.

 

(VVV)     “Parent Guarantee Agreement” [**]

 

(WWW) “Patents” means any and all of the following to the extent they relate to
the Licensed Molecules or the Licensed Product:

 

(1)        patents and patent applications;

 

(2)        utility models and utility model applications;

 

(3)        substitutions, divisions, continuations, continuations-in-part,
reissues, renewals, registrations, confirmations, re-examinations, Patent Term
Extensions and the like, and any provisional applications, of any such patents
or patent applications, utility models and utility model applications;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

(4)        improvements of any of the foregoing;

 

(5)        foreign or international equivalents of any of the foregoing; and

 

(6)        any other patents which may issue from the foregoing.

 

(XXX)    “Patent Term Extension” means any patent term extension, supplementary
protection certificate or like protection granted by any government, authority
or agency.

 

(YYY)     “Positive Decision Notice” shall have the meaning set forth in Clause
2.1 hereof.

 

(ZZZ)     “Pre-Clinical Study” means any one of those studies, other than
Clinical Studies and studies intended to generate Manufacturing Data, carried
out on the Licensed Molecules or Licensed Product which are required to be
carried out in order to obtain the grant of an IND or NDA, including without
limiting the generality of the foregoing toxicology, pharmacokinetics, drug
metabolism and pharmacology studies, in each case which do not involve
administration of Licensed Molecules or Licensed Product to humans (and
“Pre-Clinical Studies” shall be construed accordingly).

 

(AAAA) “Regulatory Authorities” means any and all governmental or supra-national
agencies, ministries, authorities or other bodies having responsibility for the
regulation or control of drugs or medicinal products.

 

(BBBB)   “Relevant Conditions” shall have the meaning set forth in Clause
24.2(C).

 

(CCCC)   “Running Royalties” mean as set forth in Clause 6 hereof.

 

(DDDD) “Significant Generic Competition” means a level of Generic Competition
[**]

 

(EEEE)    “Specification”, in respect of a given compound, product or material,
means:

 

(1)        in relation to the Licensed Products or Licensed Molecules and any
other compounds, products or materials which are supplied by or on behalf of
ImmuPharma under this Agreement, the specification agreed in writing between
ImmuPharma and Anesta;

 

(2)        in relation to compounds, products and materials to be used in
Pre-Clinical Studies and Clinical Studies that are not supplied by or on behalf
of ImmuPharma under this Agreement, the final specification(s) developed for the
relevant Clinical Trial in accordance with any applicable IND and otherwise in
accordance with the applicable protocol for the Pre-Clinical Study or Clinical
Trial; or

 

(3)        in relation to all Finished Goods, the specification(s) given in any
applicable NDA.

 

(FFFF)    “Sub-Licensee” and “Sub-Licensees” means as the context requires
either or both of an Anesta Sub-Licensee or an ImmuPharma Sub-Licensee or Anesta
Sub-Licensees and ImmuPharma Sub-Licensees if referred to collectively.

 

(GGGG)   “Tax” or “Taxes” means all of the following: (i) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use ad
valorem, transfer, franchise, profits, license, excise, severance, stamp,
occupation, employment, payroll, production, withholding, value added, premium,
property, environmental, or windfall profits tax or other tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever together with interest or penalty additional to tax that may be

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

imposed by any Governmental or Regulatory Authority and (ii) any liability for
the payment of amounts described in (i) above as a result of being a member of
an affiliated, consolidated, combined or unitary group for any taxable period.

 

(HHHH) “Technical Information” means any and all proprietary information,
methods, procedures, designs, data discoveries, techniques, formulae and
intellectual property of any kind relating to the Licensed Molecules or Licensed
Product hereunder and shall include, without limitation, Know-How, Manufacturing
Data and the results of and documentation associated with Pre-Clinical Studies
and Clinical Studies.

 

(IIII)        “Territory” means all the countries of the world, other than those
countries which cease to be a part of the Territory or become Non-Exclusive as
provided for in Clause 33.5.

 

(JJJJ)       “Third Party” or “Third Parties” means any party, person or Entity,
other than a Party hereto or an Affiliate, Sub-Licensee, permitted
sub-contractor or co-promoter of a Party hereto.

 

(KKKK) “Third Party Claim” shall have the meaning given to it in Clause 24.1
hereof.

 

(LLLL)    “Third Party License Agreements” shall have the meaning set forth in
Section 9.1(M) of the Development and Commercialization Option Agreement.

 

(MMMM)   “Third Party Patents” means (i) the CNRS Lupuzor Patents and any and
all other Patents Controlled by ImmuPharma on or after the Effective Date that
relate to the Licensed Molecules or the Licensed Product and only to the extent
that they relate to the Licensed Molecules and the Licensed Product, including
any and all Patents added to the Licensed Patents pursuant to Clause 20.6 of the
Development and Commercialization Agreement, but not including the ImmuPharma
Patents, (ii) any patents Controlled by ImmuPharma which claim priority to such
patents and (iii) any patents which would be infringed by the manufacture, use
or sale of the Licensed Molecules or the Licensed Product which are Controlled
by ImmuPharma.

 

(NNNN) “Third Party Technical Information” means the CNRS Technical Information
and any and all other Technical Information Controlled by ImmuPharma on or after
the Effective Date, but not including the ImmuPharma Technical Information.

 

(OOOO) “Trademark License Agreement” means the certain trademark license
agreement between ImmuPharma AG and Anesta set forth in Schedule 1-B to the
Option Agreement.

 

(PPPP)    “Valid Claim” shall mean any claim of an issued Licensed Patent that
has not been revoked or held invalid or unenforceable by a decision of a patent
office, court or other government agency of competent jurisdiction, unappealable
or unappealed within the time allowed for appeal which covers the Licensed
Product or the Licensed Molecule.

 

1.2           Sections and Clauses. The “Clauses” of this Agreement are the
numbered provisions of this Agreement.

 

1.3           Singular and Plural. The singular includes the plural and vice
versa, words denoting any gender include all genders.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

1.4           Parties’ References. Where the context so admits or requires
references to ImmuPharma or Anesta and their Affiliates, Sub-Licensees,
sub-contractors or co-promoters, such terms shall include their respective
employees, officers, directors and agents.

 

1.5           Manufacture and Manufacture Activities. For the avoidance of
doubt, the terms “manufacture” and “manufacturing activities” shall, in respect
of Lupuzor, materials produced for use in Pre-Clinical Studies and Clinical
Studies and Finished Goods, include purchase of starting and packaging
materials, storage, production and packaging operations, release of products,
stability studies, and all related testing and quality control procedures.

 

2.             Payment of the Decision Payment and Effective Date of Agreement


 

2.1           Conditions Precedent. This Development and Commercialization
Agreement shall only become effective upon the occurrence of all of the
following: (i) Cephalon acting also on behalf and for the account of Anesta has
sent a written notice to ImmuPharma, indicating a final decision to exercise the
Option (“Positive Decision Notice”), and (ii) payment by Cephalon, and receipt
by ImmuPharma, of the Decision Payment.  For the avoidance of doubt, this
Development and Commercialization Agreement shall be executed by all Parties
required to execute this Agreement at the time of execution of the Option
Agreement, in advance of the satisfaction of each of the foregoing subsections
(i) and (ii) but this Agreement shall only be in full force and effect after the
occurrence of any and all of (i) and (ii) above. All signed copies hereof shall
be deposited with the Escrow Agent who shall hold all the Signed Agreements in
escrow for the Parties hereto. Upon the occurrence of all of (i) and (ii) above,
the Escrow Agent shall release one fully executed copy of this Agreement, signed
by ImmuPharma, Cephalon and the Escrow Agent, to each of the signatories hereof.
Should either (i) or (ii) not occur within the Option Period, the Escrow Agent
shall destroy all Signed Agreements.

 

2.2           Decision Payment. Once both of Clause 2.1 (i) and (ii) above have
occured, the Decision Payment shall be irrevocable and non-refundable.

 

3.             Grant


 

3.1           License. ImmuPharma hereby grants on the terms and conditions
hereof to Anesta and its Affiliates an exclusive (as set forth hereinafter and
even as to ImmuPharma and its Affiliates) license to the:

 

(A)          ImmuPharma Patents to evaluate, develop, keep, use, make, have
made, market, sell, have sold, import, have imported, export, have exported and
otherwise exploit the Licensed Products or Licensed Molecules within the
Territory; and

 

(B)           ImmuPharma Technical Information to evaluate, develop, keep, use,
make, have made, market, sell, have sold, import, have imported, export, have
exported and otherwise exploit the Licensed Products or Licensed Molecules in
the Territory.

 

Anesta and its Affiliates shall be the sole and exclusive licensee of ImmuPharma
in respect of the ImmuPharma Patents and the ImmuPharma Technical Information
for the Licensed Product or Licensed Molecules in the Territory.  “Exclusive”
shall mean that for as long as this Agreement is in full force and effect
neither ImmuPharma nor its Affiliates shall evaluate, develop, keep, use, make,
have made, market, sell, have sold, import, have imported, export, have exported
or otherwise exploit or grant any licenses or sublicenses to any Third Parties
to the ImmuPharma Patents or the ImmuPharma Technical Information for the
Licensed Product or Licensed Molecules within the Territory other than for the
manufacturing of Licensed Products or Licensed Molecules within the Territory by
a manufacturer of its choice exclusively and solely for the delivery of

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

Licensed Products or Licensed Molecules to such country outside the Territory in
which a partial termination hereof under Clause 33.5 has taken place or the
license granted hereunder has become Non-Exclusive under Clause 33.5 on the
terms and conditions thereof.

 

3.2           Sub-License. ImmuPharma hereby grants on the terms and conditions
hereof to Anesta and its Affiliates an exclusive (as set forth hereinafter and
even as to ImmuPharma and its Affiliates) sub-license to the:

 

(A)                           Third Party Patents to evaluate, develop, keep,
use, make, have made, market, sell, have sold, import, have imported, export,
have exported and otherwise exploit the Licensed Products or Licensed Molecules
within the Territory; and

 

(B)                                Third Party Technical Information to
evaluate, develop, keep, use, make, have made, market, sell, have sold, import,
have imported, export, have exported and otherwise exploit the Licensed Products
or Licensed Molecules in the Territory.

 

Anesta and its Affiliates shall be the sole and exclusive sub-licensee of
ImmuPharma in respect of the Third Party Patents and the Third Party Technical
Information for the Licensed Product or Licensed Molecules in the Territory. 
“Exclusive” shall mean that for as long as this Agreement is in full force and
effect neither ImmuPharma nor its Affiliates shall evaluate, develop, keep, use,
make, have made, market, sell, have sold, import, have imported, export, have
exported or otherwise exploit or grant any licenses or sublicenses to any Third
Parties to the Third Party Patents or the Third Party Technical Information for
the Licensed Molecules or Licensed Product within the Territory other than for
the manufacturing of Licensed Products or Licensed Molecules by a manufacturer
of its choice exclusively and solely for the delivery of Licensed Products or
Licensed Molecules to such country outside the Territory in which the license or
sublicense granted in this Agreement has been terminated or becomes
Non-Exclusive pursuant to Clause 33.5.

 

3.3           Anesta’s Right to Sub-License. Anesta may (i) sub-license any and
all rights granted to it hereunder to its Affiliates and Cephalon’s Affiliates
and (ii) sub-license any and all rights granted hereunder to Third Parties to
produce or use the Licensed Molecules or Licensed Product in the Territory. [**]
In addition, each sublicense to a Third Party shall be subject to the due
fulfilment of all the following prerequisites:

 


(A)                              [**];


 


(B)                                [**];


 


(C)                                [**]; AND


 


(D)                               [**].


 

ImmuPharma shall use Commercially Reasonable Efforts to facilitate the grants of
sublicenses by Anesta on the terms and conditions hereof.

 

3.4           Co-Promoting. Clause 3.3 shall not prevent Anesta, its Affiliates
or Sub-Licensees from selling Finished Goods in the Territory in conjunction
with a co-promoter. For these purposes, a “co-promoter” shall mean an
Independent Third Party which sells Finished Goods.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

4.             Development Milestone Payments


 

4.1           Events. Anesta shall make the following irrevocable and
non-conditional payments to ImmuPharma upon the occurrence of the following
development milestone events (each a “Development Milestone” and all the
“Development Milestones”):

 

(A)                              [**] first acceptance of an NDA Filing for the
Lupus indication for the Licensed Product in the USA; and

 

(B)                                [**] first NDA Approval (as defined) for the
Lupus indication for the Licensed Product in the USA; and

 

(C)                                [**] first acceptance of an EMEA Filing (as
defined) for the Lupus indication for the Licensed Product in Europe; and

 

(D)                               [**] first EMEA Approval (as defined) for the
Lupus indication for the Licensed Product in Europe; and

 

(E)                                 [**].

 

4.2           Payment Terms. For the avoidance of doubt:

 

(A)          The individual Development Milestones shall be cumulative, but each
Development Milestone payment shall be due and payable only once in respect of
the first time that the relevant development milestone event occurs in relation
to the Licensed Product.

 

(B)           The payment of each Development Milestone payment is not
conditional or dependent in any way upon whether or not any approvals for price
or reimbursement are obtained for the Territory.

 

5.             Commercial Milestone Payments


 

5.1           Events. Anesta shall make the following irrevocable and
non-conditional payments to ImmuPharma upon the occurrence of the following
commercial milestone events (each a “Commercial Milestone” and collectively, the
“Commercial Milestones”):

 

(A)                              [**] the end of any Commercial Year in which
Net Sales for such Commercial Year exceed [**]; and

 

(B)                                [**] the end of any Commercial Year in which
Net Sales for such Commercial Year exceed [**]; and

 

(C)                                [**] the end of any Commercial Year in which
Net Sales for such Commercial Year exceed [**].

 

5.2           Payment Terms. For the avoidance of doubt:

 

(A)          the Commercial Milestone payments under Clause 5.1(A), (B) and
(C) shall be cumulative, but each Commercial Milestone payment shall be due and
payable only once in respect of the first time that the relevant Commercial
Milestone event occurs in relation to the Licensed Product; and

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

(B)           If more than one Commercial Milestone is achieved for the first
time in any given calendar year following the end of any Commercial Year
therein, then the Commercial Milestone payments in respect of each such
Commercial Milestone shall become due and payable.

 

6.             Running Royalties


 

6.1           Rates. As further consideration for the licenses and rights hereby
granted, Anesta shall pay to ImmuPharma running royalties based on the Net Sales
for each Commercial Year as set out below (the “Running Royalties”):

 

(A)                              in respect of all Net Sales of less than [**]in
any given Commercial Year, the Running Royalties shall be [**]; and

 

(B)                                in respect of the portion, if any, of all Net
Sales between [**] in any given Commercial Year, the Running Royalties shall be
[**]; and

 

(C)                                in respect of the portion, if any, of all Net
Sales between[**] in any given Commercial Year, the Running Royalties shall be
[**]; and

 

(D)                               in respect of the portion, if any, of all Net
Sales between [**] and in any given Commercial Year, the Running Royalties shall
be [**]; and

 

(E)                                 in respect of the portion, if any, of all
Net Sales over [**] in any given Commercial Year, the Running Royalties shall be
[**].

 

6.2           Significant Generic Competition.  [**]

 

6.3           Combination Products. In the event a Combination Product is sold
by Anesta, the Net Sales from the Combination Product, for the purposes of
determining Running Royalties and the Commercial Milestone payments, shall be
determined by multiplying the Net Sales of the Combination Product (as defined
in the standard Net Sales definition), during the applicable reporting period,
by the fraction, A/A+B, where A is the weighted (by sales volume) average sale
price of the Licensed Molecules or Licensed Product when sold separately in
finished form and B is the weighted (by sales volume) average sale price of the
other product(s) included in the Combination Product when sold separately in
finished form, in each case during the applicable reporting period or, if sales
of both the Licensed Molecules or Licensed Product and the other product(s) did
not occur in such period, then in the most recent reporting period in which
sales of both occurred. In the event that such average sale price cannot be
determined for both the Licensed Molecules or Licensed Product and all other
products(s) included in the Combination Product, Net Sales for the purposes of
determining Commercial Milestone payments and Running Royalties shall be
mutually agreed by the Parties based on the relative value contributed by each
component, such agreement not to be unreasonably withheld.

 

7.             Timing and Statement of Royalty and Milestone Payments


 

7.1           Timing. Payment of Running Royalties shall be made by Anesta to
ImmuPharma on a quarterly basis within sixty (60) calendar days after the end of
each Accounting Period in respect of all Net Sales occurring in such Accounting
Period.

 

7.2           Statement. However, within thirty (30) calendar days after the end
of each such Accounting Period, Anesta shall provide ImmuPharma with the written
statement referred to in Clause 8.3.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

8.             Accounting and Other Financial Provisions Relating to Royalties
and Other Payments


 

8.1           Milestone Notification. Anesta undertakes to notify ImmuPharma in
writing of each Development Milestone event referred to in Clause 4 within
fourteen (14) calendar days of its occurrence and of each Commercial Milestone
event referred to in Clause 5 within thirty (30) calendar days after the end of
the Commercial Year in respect of which it occurs.

 

8.2           Accounting. Anesta shall, and shall procure that each Affiliate
and each Anesta Sub-Licensee shall, keep at its usual place of business complete
proper records and books of account showing the quantity, description and Net
Sales (including gross invoiced prices and any deductions made therefrom) of
Finished Goods sold and/or used hereunder on a product presentation-by-product
presentation basis.

 

8.3           Running Royalties Reporting. Within thirty (30) calendar days
after each Accounting Period, Anesta shall deliver to ImmuPharma a detailed
written statement of all Net Sales of Licensed Product in the Territory by
Anesta, its co-promoters under Clause 3.4, Affiliates and Anesta Sub-Licensees,
if any, as well as all Running Royalties due and payable to ImmuPharma for the
relevant Accounting Period showing separately the transactions for which Running
Royalties are payable and (where relevant), the rate of exchange used or, if it
be the case, a statement that no Running Royalties are due, whereby Clause 10
remains reserved.

 

8.4           Late Payment Interest. Where any Milestones, Running Royalties,
charges or other sums payable by Anesta to ImmuPharma hereunder remain unpaid
after the date on which they became due and payable, Anesta shall pay to
ImmuPharma interest calculated from the date upon which the sums became due
until payment thereof at the ninety-day London Interbank Offered Rate prevailing
on the due date [**], hereafter the “Late Payment Interest”.

 

9.             Remittance, Currency and Taxes


 

9.1           Payments. The Decision Payment, all Milestone payments under
Clauses 4 and 5 and all Running Royalties payments under Clause 6 shall be made
electronically in US Dollars and to such place and account as may be designated
from time to time for that purpose by ImmuPharma to Anesta in writing. Any
necessary currency conversions in connection with Running Royalties payments
shall be made by Anesta in accordance with the financial reports prepared, and
financial reporting procedures operated, in accordance with the United States
GAAP. All payments shall be made by Anesta in accordance with Clause 9.2.

 

9.2           Withholding Taxes. All sums payable by either Party under this
Development and Commercialization Agreement (including without limitation the
Decision Payment and all Milestones and Running Royalties payments) shall be
paid in full and without any Taxes, duties, levies, fees, charges, deduction or
withholding, except as may be required by law.  If it shall appear that any such
sum is or is likely to be or become subject to any such Taxes, duties, levies,
fees, charges, deduction or withholding as aforesaid the Parties shall consider
together to what extent, if at all, it may lawfully be possible to mitigate the
amount of such deduction or withholding or of the amount required to be paid as
aforesaid, including making Commercially Reasonable Efforts to make timely and
procedurally correct application for relief from withholding Tax in respect of
any such payment.  For any Taxes withheld or to be withheld, each party agrees
to timely deliver all certificates and forms as may be necessary and appropriate
to establish an exemption from Tax or file Tax returns as would be necessary
with respect to such Taxes.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

10.           Audit of Financial Milestones, Royalties, Cost of Goods etc.


 

10.1         Audits.  Once each calendar year, Anesta shall permit any
professionally qualified representatives from an independent firm of accountants
appointed by ImmuPharma or CNRS (as to which Anesta has no reasonable objection)
(“Contract Auditor”), upon [**] days advance written notice and subject to such
representatives undertaking not to disclose or use any of Anesta’s confidential
information (save for the purposes set out in this Clause 10.1), access during
normal business hours to the premises, accounts, records and relevant
documentation for [**] of Anesta, its Affiliates, Anesta Sub-Licensees and
co-promoters under Clause 3.4, and all thereof shall provide such information
and explanations as the Contract Auditor shall reasonably require for the
purposes of verifying the statements and reporting to ImmuPharma and CNRS
whether the provisions of this Agreement or the Trademark License Agreement are
being complied with and the extent to which Anesta has paid any sums due and
payable on the terms and conditions of this Agreement or the Trademark License
Agreement. ImmuPharma shall pay all costs of the Contract Auditor. For the
avoidance of doubt, ImmuPharma shall only be permitted to conduct one audit in
each calendar year, regardless of whether it is conducted pursuant to this
Agreement or the Trademark License Agreement. The report by the Contract Auditor
to ImmuPharma and CNRS (with a copy to Anesta) shall not include any
confidential information of Anesta except to the extent reasonably necessary to
report whether or not Anesta, its Affiliates, Anesta Sub-Licensees and
co-promoters under Clause 3.4, have correctly paid all sums due and payable
under this Agreement or the Trademark License Agreement and, if not, the
specific details of any discrepancies. Anesta shall keep and retain, and shall
ensure that its Affiliates and Anesta Sub-Licensees and co-promoters under
Clause 3.4 shall keep and retain, such accounts, records and documentation for
at least three (3) calendar years from the date of their origin, or such longer
period as may be required by applicable law. The Contract Auditor shall also be
permitted to take copies and extracts solely for the purpose of performing the
verification exercise contemplated under this Clause 10.1. Such copies and
extracts shall be returned to Anesta on completion of the verification exercise
and resolution of any issues which have arisen. If the Contract Auditor shall
determine that there is an underpayment to ImmuPharma of [**] of the particular
amount due under either this Agreement or the Trademark License Agreement for
any relevant Accounting Period, ImmuPharma shall provide written notice to
Anesta and Anesta shall, within thirty (30) calendar days of the written demand
by ImmuPharma, pay to ImmuPharma the deficient amount (the underpayment) plus
Late Payment Interest calculated pursuant to Clause 8.4. If the Contract Auditor
shall determine that there is an overpayment by Anesta of [**] of the particular
amount due under either this Agreement or the Trademark License Agreement for
any relevant Accounting Period, Anesta shall provide written notice to
ImmuPharma with reasonable detail. ImmuPharma shall, within thirty (30) calendar
days of the written demand by Anesta, pay to Anesta the excess amount (the
overpayment) plus Late Payment Interest described in Clause 8.4.  For the
avoidance of doubt, the calculation of any underpayment or overpayment shall not
be an aggregate of any underpayment or overpayment in this Agreement and any
underpayment or overpayment in the Trademark License Agreement.

 

10.2         Amicable Settlement. Where the Parties disagree over whether or not
any amounts are payable following any verification by the Contract Auditor under
Clause 10.1 their chief financial officers (or appropriately qualified senior
management who are designated by such chief financial officers) shall discuss
the disagreement in good faith with the Contract Auditor who performed the
verification exercise. If the matter is not resolved within one (1) calendar
month of the date any written demand is made under the last sentence of Clause
10.1, the matter shall be referred to the Oversight Committee. If not agreed
within the Oversight Committee within fifteen (15) Business Days of such
referral, either Party may elect to have the matter determined by a senior
professionally qualified representative of the firm of an independent firm of
accountants to be reasonably agreed by the Parties, which may or may not be the
Contract Auditor who performed the

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

verification exercise, acting as an expert.  Such expert determination shall be
final and binding upon the Parties. Notwithstanding anything to the contrary
herein, the resolution of any Dispute under this Clause 10.2 shall be made under
this Clause 10.2 instead and in lieu of Clause 39.

 

10.3         CNRS Rights. It is understood and acknowledged by the Parties that
CNRS pursuant to the CNRS Agreements has the right to inspect and review the Net
Sales figures for the purpose of calculating their Running Royalties due by
ImmuPharma and that as a consequence all rights of ImmuPharma under this Clause
10 may also be exercised by CNRS in addition to ImmuPharma.  To the extent
ImmuPharma desires to conduct an audit in any calendar year, ImmuPharma shall
use Commercially Reasonable Efforts to agree with CNRS that in any such calendar
year only one audit shall be conducted. ImmuPharma shall not be permitted to
conduct an audit in any calendar year in which CNRS has already conducted or
plans to conduct an audit.

 

11.           Development of Licensed Product


 

11.1         Commercially Reasonable Efforts. [**]

 

11.2         Costs and Expenses. Subject to any express provisions of this
Agreement to the contrary, Anesta shall be exclusively responsible for
developing Licensed Product for the Territory and shall bear all costs and
expenses associated with such development for the Territory.

 

11.3         Approval and Commercialization Strategy. Besides the regulatory
strategy, filing and approval planning and implementation in the Development
Program, Anesta shall also develop a commercialization strategy and program for
the Territory.

 

11.4         Lupuzor Committee. The Development Program shall be under the
exclusive responsibility of Anesta and Anesta shall be responsible for all costs
and expenses related to the development and commercialization of Licensed
Product(s) for the Territory. ImmuPharma shall be kept informed on the progress
of development and commercialization through a Lupuzor Committee (the “Lupuzor
Committee”) which shall be established promptly following the Effective Date. 
The Lupuzor Committee shall have five members including the Chairman.  Three
members including the Chairman shall be appointed in writing by Anesta and two
members shall be appointed in writing by ImmuPharma.  Each Party shall appoint a
representative to be responsible, in case of Anesta, for the overall day-to-day
implementation and supervision of the Development Program. The representative of
Anesta shall keep the representative of ImmuPharma and the Lupuzor Committee
regularly and fully informed of the progress of the Development Program and
shall provide the members of the Lupuzor Committee at annual intervals (or such
other shorter intervals as may be agreed within the Lupuzor Committee) with a
written summary of the results of the work in the development and
commercialization of Licensed Product. Anesta shall ensure that all Pre-Clinical
Studies and Clinical Studies which are conducted by or on behalf of Anesta its
Affiliates or Anesta Sub-Licensees are conducted with Commercially Reasonable
Efforts and in a timely and diligent manner in accordance with applicable
current Good Laboratory Practice, Good Clinical Practice and Good Manufacturing
Practice (where appropriate) and Anesta shall use all Commercially Reasonable
Efforts to ensure that each phase and category of the work in the Pre-Clinical
Studies and Clinical Studies involving Licensed Product for which Anesta, its
Affiliates, Anesta Sub-Licensees and permitted sub-contractors on the terms and
conditions of Clause 37, are responsible is completed in a timely manner.

 

11.5         IND’s. Unless otherwise agreed in writing, Anesta shall have sole
responsibility, by itself or through its Affiliates or Anesta Sub-Licensees, for
applying for, updating and maintaining all INDs within the Territory and for
ensuring that all requirements and conditions imposed upon the holder of such
INDs are fully complied with at all times. However, upon the reasonable request
of Anesta,

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

ImmuPharma shall provide reasonable assistance and cooperation in connection
with such activities in relation to providing Technical Information requested by
Anesta which is in ImmuPharma’s possession and Controlled by ImmuPharma and
procuring that its staff, where necessary, attend regulatory hearings and are
reasonably available to discuss matters specific to the Licensed Product. Anesta
shall reimburse to ImmuPharma all reasonable costs and expenses, including
without limitation all costs of materials, active ingredients and excipients,
package, delivery and transport and the fair and proportional allocation of
overhead costs of ImmuPharma’s personnel consistent with applicable IFRS.

 

11.6         Development Program.  [**]

 

11.7         Publications. ImmuPharma shall not publish anything related to the
Licensed Product, Licensed Molecules or the subject matter of the Licensed
Patents without the prior written consent of Anesta or its Affiliates, provided
that nothing in this Clause 11.7 shall prevent ImmuPharma from making
disclosures where permitted to do so under Clause 26.3, provided that ImmuPharma
shall use all reasonable efforts to strictly adhere to the provisions in this
Clause 11.7. For the avoidance of doubt, Anesta shall have the right to publish
information related to the Licensed Product, Licensed Molecules and the subject
matter of the Licensed Patents as necessary to make regulatory filings, for
publication of results of Clinical Studies or otherwise related to the
development or commercialization of the Licensed Products.

 

12.           Production and Supply of Materials for the Development Program


 

12.1         Applicable Rules. Anesta shall be responsible for producing all
materials necessary or advisable for a successful Development Program. It will
ensure that such activities are performed in accordance with all applicable
laws, regulations, guidelines and standards, including applicable current Good
Manufacturing Practice and that, to the extent applicable, such materials are
manufactured to the applicable Specification.

 

12.2         Quality Control. It shall be Anesta’s sole responsibility at
Anesta’s sole cost and expense to ensure that the appropriate approvals shall be
obtained for the import into the Territory of any materials necessary or
advisable to properly perform the Development Program and to ensure that all
necessary or advisable quality control procedures and other pharmaceutical
activities are performed to prove that the materials comply with Good
Manufacturing Practice and follow the Specifications before such imported
materials are released for use in any country of the Territory. Furthermore,
Anesta, at its own cost and expense, shall be responsible for supplying its
Affiliates and Sub-Licensees and their investigators and trial sites with suited
materials to perform properly the Development Program.

 

12.3         Existing Materials. ImmuPharma agrees to sell to Anesta and
Cephalon agrees to purchase from ImmuPharma the API Controlled by ImmuPharma
which were designated to be used in the Development Program and are still
existing at the Effective Date hereof. ImmuPharma agrees to sell such materials
including technical and quality control documentation according to Good
Manufacturing Practices, provided the API meets the Specifications and all other
reasonable quality control standards.  [**]

 

13.           Manufacturing Development


 

13.1         Responsibility. [**]

 

13.2         Sub-Contracting. For the avoidance of doubt, Anesta shall not use
any sub-contractors to perform such activities except in accordance with Clause
37.3.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

14.           Manufacture of Licensed Products by Anesta; Manufacture by
ImmuPharma


 

14.1         Manufacturing Supply. Subject to Clause 16, Anesta shall by itself
or through its Affiliates, Anesta Sub-Licensees or permitted sub-contractors
under Clause 14.3 manufacture Finished Goods for sale by Anesta, its Affiliates,
Anesta Sub-Licensees and co-promoters (as defined in Clause 3.4) in all
countries of the Territory.  To the extent requested by Anesta, ImmuPharma shall
use Commercially Reasonable Efforts to facilitate Anesta’s efforts to obtain
supply of the Licensed Molecules or Licensed Product from ImmuPharma’s current
supplier.

 

14.2         Manufacturing Data. In order to enable Anesta to make Finished
Goods for use as permitted under Clause 3, ImmuPharma shall itself, and shall
use all Commercially Reasonable Efforts to cause its relevant suppliers and
contract manufacturer(s) to, cooperate and assist in the transfer to Anesta of
the relevant Manufacturing Data and techniques generated by ImmuPharma, such
suppliers and contractors, to the extent that ImmuPharma has in its possession
and/or has the right to cause its relevant suppliers and contract
manufacturer(s) to transfer such Manufacturing Data and techniques at
ImmuPharma’s cost and expense.

 

14.3         Manufacturing Undertakings. Anesta shall be responsible to ensure
that for the Finished Goods: (i) all manufacturing activities are performed in
accordance with all applicable laws, regulations, guidelines and standards,
including applicable current Good Manufacturing Practice; (ii) all manufacturing
activities are performed in facilities approved by the applicable Regulatory
Authorities; (iii) all Finished Goods conform to the applicable Specifications;
(iv) it informs ImmuPharma of any inspection, the making of observations or
other action by any Regulatory Authority that concerns such manufacturing
activities, provide copies of any relevant documentation and correspondence and
use all Commercially Reasonable Efforts to enable ImmuPharma to comment on any
response.  In the event that (a) a material lawsuit or legal proceeding is
instituted against Anesta or ImmuPharma that alleges a significant manufacturing
defect and (b) ImmuPharma provides thirty (30) days prior written notice to
Anesta of its desire to perform an inspection and the grounds for such
inspection, ImmuPharma may, at a mutually agreeable time, inspect such
manufacturing activities during normal business hours for a reasonable amount of
time.  Unless required by law, ImmuPharma shall not disclose in any manner its
observations or any documentation resulting from its inspection, without the
prior written consent of Anesta.

 

14.4         Manufacture by ImmuPharma.  [**]

 

15.           Obtaining and Maintaining NDAs for Licensed Product


 

15.1         Responsibility. Anesta shall only be required to apply for NDAs in
the Main Countries and in those countries where it determines in its reasonable
discretion to develop and commercialize the Licensed Products.  For the
avoidance of doubt, Anesta shall be entitled to determine not to apply for NDAs
in any Main Country and such determination shall not be a breach of this
Agreement by Anesta.  To the extent an exclusive license in a country where
Anesta is not developing or commercializing the Licensed Product is a violation
of a limitation of the applicable antitrust act or competition law or regulation
for such country, Clause 33.5 shall apply. Anesta, by itself or through its
Affiliates or Anesta Sub-Licensees, shall have sole responsibility for applying
for, updating and maintaining all NDAs within any countries of the Territory, in
particular in all Main Countries, and for ensuring that all requirements and
conditions imposed upon it as holder of such NDAs are complied with therein.
However, at the reasonable request and cost of Anesta, ImmuPharma shall provide
reasonable assistance and cooperation in connection with such activities in
relation to providing Technical Information requested by Anesta which is in
ImmuPharma’s possession and at its free disposal and procuring that its staff,
where necessary, attend regulatory hearings and are

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

reasonably available to discuss matters specific to the Licensed Molecules or
Licensed Product. It is understood, however, that ImmuPharma shall not be
obliged to provide general advice on regulatory matters. Anesta agrees to
reimburse ImmuPharma and/or its Affiliates, and sub-contractors for all their
costs and expenses, including, without limitation, all costs of materials,
active ingredients and excipients, package, delivery and transport, including
the fair and proportional allocation of overhead costs of its own personnel, in
respect of such assistance consistent with applicable IFRS.

 

15.2         Regulatory Action. In the event that any Regulatory Authority
suspends or withdraws an NDA or orders withdrawal or recall of any Finished
Goods, or threatens such suspension, withdrawal or recall, Anesta shall
immediately inform ImmuPharma by telephone and in writing. The respective senior
management of the Parties shall thereafter discuss with each other in good faith
with appropriate urgency what further actions should be taken.

 

16.           Cooperation in Marketing


 

ImmuPharma shall be informed through the Lupuzor Committee of Anesta’s, its
Affiliates’, Anesta Sub-Licensees’ and Co-promoters’ activities and plans
intended to support and exploit the commercial potential and medical
acceptability of the Licensed Molecules or Licensed Product on matters such as:

 

16.1         Commercialization. The exchange of information concerning progress
in commercialization of Licensed Products by the Parties, including the progress
and status of NDAs and launching on and progress in the market;

 

16.2         Business Strategy. The exchange of information concerning
promotional strategy and product and advertising literature for Licensed
Products or Licensed Molecules;

 

16.3         Overall Strategy. The exchange of information regarding
non-promotional strategies and initiatives concerning Licensed Products or
Licensed Molecules (e.g. provision of scientific information; provision of
educational grants); and

 

16.4         Development. (Without prejudice to Clauses 11 or 12) plans for
Pre-Clinical Studies and Clinical Studies and other aspects of the Development
Program which are intended to support and maximise the commercial potential and
medical acceptability of Licensed Products or Licensed Molecules.

 

17.           Marketing of Finished Goods


 

17.1         Branding. Anesta shall market Finished Goods pursuant to the terms
and conditions of the Trademark License Agreement.

 

17.2         [**]

 

17.3         Marking. Anesta shall, if practicable, legibly mark or have marked
the Finished Goods any associated packaging with the relevant patent or
application numbers, in each case to the extent permitted by applicable law or
the applicable Regulatory Authorities.

 

17.4         License Disclosure. Anesta agrees and undertakes to print or have
printed on the Finished Goods package insert the following wording: “Product
under license from ImmuPharma (France) S.A. and ImmuPharma AG, Switzerland” or
any other legally accepted similar wording having the same basic meaning.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

18.           General Diligence of Anesta

 

18.1         Commercialization. During the term of this Agreement, Anesta or its
Affiliates shall use Commercially Reasonable Efforts to (i) develop and promote
the distribution and sale of Licensed Products or Licensed Molecules in the Main
Countries and (ii) seek to maximise the commercial return from Licensed Products
or Licensed Molecules for the treatment of Lupus within the Territory as a whole
whereby Clauses 15.1 and 33.5 remain reserved.  For the avoidance of doubt, [**]

 

18.2         [**]

 

18.3         [**]

 

19.           Adverse Event Reporting; Suspension and Withdrawal of Products


 

19.1         The Parties shall meet within thirty (30) days from the date of
this Agreement to negotiate in good faith and agree on a process and procedure
for sharing adverse event information which shall be documented in a
pharmacovigilance agreement. Also, upon execution of this Agreement, each Party
shall assign a representative to ensure such a pharmacovigilance agreement is
adopted within one hundred and eighty (180) days from the date of this
Agreement.  Pending adoption of such agreement, the parties shall, as soon as
practicable, and in any event within thirty (30) days implement a transition
plan for exchange of any and all information concerning adverse events related
to use of the Licensed Molecules or Licensed Product regardless of source, and
the Parties shall ensure compliance with legal requirements in their respective
territories.

 

20.           New Technical Information and Inventions


 

20.1         ImmuPharma Right, Title and Interest and License. Subject to the
rights expressly granted herein, as between the Parties, ImmuPharma shall own
and retain all right, title and interest in and to the Licensed Patents, the
Licensed Technical Information and the Licensed Trademarks.

 

20.2         Anesta Right, Title and Interest. Subject to the rights expressly
granted herein, as between the Parties as well as all other terms and conditions
hereof, Anesta shall own and retain all right, title and interest in and to any
and all new Technical Information and Manufacturing Data arising from activities
undertaken or funded by Anesta, its Affiliates, Sub-Licensees or sub-contractors
related to the Development Program, Pre-Clinical Studies and Clinical Studies
(the “Anesta Technical Information”).

 

20.3         ImmuPharma Inventions. Subject to Clause 20.6 and subject to the
rights expressly granted herein, as between the Parties, all right, title and
interest in and to any Inventions, and any Patents arising therefrom, shall be
owned and retained by ImmuPharma if such Invention was made by ImmuPharma, its
Affiliates, Sub-Licensees or their contractors.

 

20.4         Anesta Inventions. Subject to the rights expressly granted herein,
as between the Parties, all right, title and interest in and to any Inventions,
and any Patents arising therefrom, shall be owned and retained by Anesta if such
Invention was made by or on behalf of Anesta, its Affiliates, Anesta
Sub-Licensees or their contractors (the “Anesta Patents”).

 

20.5         Mutual Information. To the extent that either ImmuPharma or Anesta
acquires any significant new Technical Information or makes any Invention,
including without limitation regarding the quality, efficacy or safety of
Licensed Products or Licensed Molecules, which is useful or necessary to the

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

development, manufacture, importation, use or sale of the Licensed Molecules or
Licensed Product, the respective Party shall use all Commercially Reasonable
Efforts to provide the respective other Party with a single paper copy and, if
available, a single electronic copy of such Technical Information or Invention.

 

20.6         Licensed Technical Information and Licensed Patents. Any new
Patents owned, co-owned or Controlled by ImmuPharma shall be added to the term
Licensed Patents and any new Technical Information owned, co-owned or Controlled
by ImmuPharma shall be added to the term Licensed Technical Information. The use
by Anesta, its Affiliates, Anesta Sub-Licensees or permitted sub-contractors of
such new Technical Information and new Licensed Patents shall be subject to the
same terms and conditions as the use of Licensed Patents under this Agreement,
including but not limited to the confidentiality obligations contained herein.

 

20.7         Assignment of Third Party Rights. Each Party shall ensure that it,
its Affiliates and its Sub-Licensees, to the fullest extent permitted by any
applicable law, own and retain or otherwise have access to all right, title and
interest in and to any and all Technical Information and Inventions generated by
their employees, agents, directors and contractors and any and all Inventions
made by their employees, agents, directors and contractors and that such
Technical Information and Inventions are available to the respective other Party
for use, to the extent provided for, and  in accordance with the terms and
conditions of this Agreement at no extra cost or expense for the receiving Party
other than that provided for by the terms and conditions of this Agreement.

 

20.8         License to Use. Subject to Clauses 20.2 and 20.4, each Party shall
ensure that it has sufficient right, title and interest in and to all Patents,
Inventions and Technical Information newly acquired by it or its Affiliates to
enable such Party to make such Patents, Inventions and Technical Information
available for use by the respective other Party, its Affiliates and
Sub-Licensees to the extent they relate to the Licensed Molecules or Licensed
Product in accordance with the terms and conditions of this Agreement provided
that each Party accepts that the use by such receiving Party, its Affiliates or
Sub-Licensees of such Patents, Inventions and Technical Information relating to
the Licensed Molecules or Licensed Product may be subject to the receiving
Party’s giving of an undertaking, also on behalf of its Affiliates and
Sub-Contractors to the other Party to maintain the confidentiality of such newly
acquired Patents, Inventions and Technical Information.

 

20.9         Third Party Agreements. ImmuPharma and its Affiliates shall avoid
entering into agreements with Independent Third Parties except CNRS for the
generation or acquisition of new Technical Information or Inventions or Patents
to the extent such new Technical Information, Inventions or Patents relate to
the Licensed Molecules or Licensed Product without the prior written consent of
Anesta, which consent shall not be unreasonably withheld and shall be deemed to
be given for all agreements of ImmuPharma with CNRS..

 

20.10       Preservation of Rights.  ImmuPharma shall (i) preserve and not
encumber or diminish its rights under the CNRS Agreements and any other
agreements pursuant to which it has rights to the Licensed Patents, Licensed
Technical Information or the Licensed Trademarks, (ii) provide prompt written
notice of any alleged breach of any such agreement, (iii) not breach the CNRS
Agreements, (iv) not amend the CNRS Agreements after the Effective Date, without
the prior written consent of Anesta, other than the amendments set forth in
Section 5 to the Option Agreement and (v) to the extent ImmuPharma does not
obtain the amendment to the CNRS License Agreement prior to this Agreement
becoming effective, use Commercially Reasonable Efforts to agree with CNRS
materially on the amendments to the CNRS License Agreement set forth in Schedule
5 to the Option Agreement.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

21.           Patent Protection for Inventions


 

21.1         Registration by Anesta. Anesta and its Affiliates retain the right,
but not the obligation, in their sole and absolute discretion, to prepare, file,
prosecute, maintain and extend the Patents, arising from Inventions that belong
to Anesta or its Affiliates under Clauses 20.2, 20.3 and 20.4 on the terms and
conditions hereof.  ImmuPharma shall use all Commercially Reasonable Efforts to
cooperate with Anesta in Anesta’s filing, prosecution, maintenance and
extensions of such Patents.

 

22.           Prosecution of the Licensed Patents and Approval Information


 

22.1         Filing. Anesta shall, at its cost and expense and through patent
attorneys or agents of its choice, be primarily responsible for preparing,
filing, prosecuting, maintaining and extending, for their full term, the CNRS
Lupuzor Patents in the Territory and ImmuPharma shall at its cost and expense
and through patent attorneys or agents of its choice be primarily responsible
for for preparing, filing, prosecuting, maintaining and extending, for their
full term, the ImmuPharma Patents in the Territory.  The Parties shall agree on
a common strategy with respect to the preparation, filing, prosecution,
maintenence and extension of, for their full term, the Licensed Patents.  At
Anesta’s request, ImmuPharma shall assist Anesta, cooperate and be joined and
named in any action, at Anesta’s cost and expense, and at Anesta’s request,
ImmuPharma shall use commercially reasonable efforts to cause CNRS to assist,
cooperate and be joined and named in any such action, at Anesta’s cost and
expense.

 

22.2         ImmuPharma Consultation and Information. Each Party shall keep the
other Party informed of all significant steps taken in prosecution in the
Territory of all the Licensed Patents. Each Party shall furnish the other Party
with copies of applications for the Licensed Patents, amendments thereto and
other related significant correspondence to and from patent offices within the
Territory to allow for review by and consultation with the other Party
reasonably in advance of any submission to a patent office which could
materially affect the scope or extent or validity of the Licensed Patents within
the Territory.  To the extent CNRS is the party controlling the prosecution or
taking significant steps in the prosecution of the Licensed Patents in the
Territory, ImmuPharma shall use Commercially Reasonable Efforts to facilitate
direct communication between Cephalon and CNRS regarding the prosecution of the
Licensed Patents.

 

22.3         Anesta Information. Anesta shall furnish ImmuPharma a copy of every
NDA in the Territory in respect of all Licensed Products, a copy of the notice
publishing the authorisation in the appropriate official publication in the
relevant jurisdiction as well as a copy of any additional information and
documents necessary to fulfil any additional requirements imposed by relevant
national law in relation to Patent Term Extensions.

 

23.           Infringement of the Licensed Rights


 

23.1         Suing Rights. In the event that either ImmuPharma or Anesta become
aware of actual or threatened infringement of a Licensed Patent anywhere in the
Territory, that Party shall promptly notify the other Party in writing. In such
an event, Anesta and ImmuPharma shall consult each other to develop a common
strategy as to whether or not to bring an action regarding the infringement, and
which Party shall bring such an action, taking into consideration the interest
of Anesta in maximizing its commercial return from the Licensed Products and
Licensed Molecules. In the event that Anesta and ImmuPharma agree to bring an
action, Anesta shall have the first right but not the obligation to bring, at
its own expense, such an infringement action against any Third Party and shall
have the right to join ImmuPharma to such action and to name them as parties in
such action. If, ImmuPharma, and Anesta agree that it is desirable that
ImmuPharma bring an infringement action against any Third Party it shall have
the right to join Anesta or its Affiliates as a party to

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

such action and to name them in such action. Anesta shall have full control over
the conduct of such action brought by Anesta, even if ImmuPharma is joined with
Anesta in such action, and ImmuPharma shall have full control over the conduct
of any action brought by ImmuPharma.[**]  In the event that Anesta and
ImmuPharma cannot agree as to whether or not to bring an combined action
regarding the infringement, each Party shall have the right to decide whether or
not to bring an infringement action and such action shall be brought at that
Party’s sole cost and expense. In any event, (i) at Anesta’s request, ImmuPharma
shall assist Anesta, cooperate and be joined and named in any such action at
Anesta’s cost and expense, (ii) at Anesta’s request, ImmuPharma shall use
commercially reasonable efforts to cause CNRS to assist, cooperate and be joined
and named in any such action at Anesta’s cost and expense and (iii) at
ImmuPharma’s request, Anesta shall assist ImmuPharma, cooperate and be joined
and named in any such action at ImmuPharma’s cost and expense. To the extent
CNRS is the party that brings the suit or action, ImmuPharma shall use
Commercially Reasonable Efforts to provide Cephalon with access to CNRS,
including the facilitation of direct communication with CNRS regarding such suit
or action. All amounts recovered in such action shall be used first for payment
of Anesta’s and ImmuPharma’s cost and expenses in conducting such action. All
other amounts recovered in any such infringement action will be allocated
exclusively to the suing Party or, if Anesta has been assisted by ImmuPharma, or
if ImmuPharma has been assisted by Anesta, then [**]

 

23.2         Mutual Information. Anesta and ImmuPharma shall keep each other
informed of material events of any litigation or settlement thereof concerning
Licensed Products or Licensed Molecules. Each Party shall keep the other Party
informed of any actual or threatened infringement of a Licensed Patent.

 

23.3         Applicability. All terms and conditions of this Clause 23 shall
apply mutatis mutandis in relation to:

 

(A)          any infringements of the Licensed Trademarks; and

 

(B)           any non-authorised use of the Licensed Technical Information.

 

24.           Infringement of Independent Third Party Rights


 

24.1         Third Party Claims. In the event of the institution of any suit by
an Independent Third Party against ImmuPharma, Anesta or any of their Affiliates
for infringement of patent or other proprietary rights involving the
manufacture, use, sale, distribution or marketing of Licensed Product or
Licensed Molecules anywhere in the Territory (such suit to be termed, for the
purposes of this Clause 24, a “Third Party Claim”), the Party sued shall
promptly notify the other Party in writing. The Party shall also promply
evaluate which, if any, technical alternative is possible to circumvent Third
Party Rights. ImmuPharma and Anesta shall assist one another and cooperate in
any such litigation at the other’s request without expense to the requesting
Party.

 

24.2         Cost Sharing. If the Relevant Conditions (as specified in Clause
24.2(C)) are all satisfied, and if the Third Party Claim results in a settlement
with the Independent Third Party who is bringing the Third Party Claim or in a
final judgment with no realistic prospects for a successful appeal that the
Licensed Molecules themselves or the method of manufacturing the Licensed
Molecules infringes the relevant patent or other intellectual property rights of
such Independent Third Party, then:

 

(A)          the Parties shall share equally in their combined reasonable legal
costs and expenses incurred in the defence against such Independent Third Party
Claim and in any damages or other amounts awarded against them or paid by way of
settlement in respect of the past infringement of such patent or other
intellectual property rights of the Independent Third Party.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

(B)           in the event that such settlement or final judgment allows Anesta
to continue to sell the relevant Licensed Molecules in the future subject to
paying running royalties to such Independent Third Party on such future sales of
Licensed Molecules, Anesta shall pay Running Royalties to ImmuPharma [**].

 

(C)           “Relevant Conditions” are (a) the Third Party Claim must allege
that making, using or selling the Licensed Molecules or Licensed Product or the
method of manufacturing Licensed Product or Licensed Molecules infringes the
relevant patent or other intellectual property rights of the Independent Third
Party who is bringing the Third Party Claim; (b) the defence to the Third Party
Claim will be conducted by Anesta, but in consultation with ImmuPharma; (c) no
settlement is made relating to such Third Party Claim without ImmuPharma’s
written consent (not to be unreasonably withheld or delayed); and (d) no license
of the Licensed Patents shall be granted to such Independent Third Party without
ImmuPharma’s written consent, acting in ImmuPharma’s absolute discretion.

 

24.3         Orders and Injunctions. If at any stage a final or temporary
restraining order or interlocutory or interim injunction or similar order of any
competent court is granted whereby Anesta is restrained from manufacturing,
selling or otherwise dealing with Licensed Molecules in the Territory then
Anesta’s obligations to purchase, use, sell, distribute and market such Licensed
Molecules in such part of the Territory to which the said order or injunction
applies pursuant to this Agreement shall be suspended for so long as such order
or injunction applies whereby it is agreed and understood that the terms and
conditions of this Clause 24 shall mutatis mutandis also apply in full thereto.

 

25.           Confidentiality


 

25.1         ImmuPharma Confidential Information. Anesta undertakes to
ImmuPharma that it shall keep all Technical Information strictly confidential
and to make the Technical Information only available to such persons within
Anesta, its Affiliates, Anesta Sub-Licensees and any Third Party contractors who
have agreed to be bound by secrecy obligations no less restrictive than those
set forth herein in respect of such Technical Information as Anesta owes to
ImmuPharma hereunder, to their advisors and representatives and to such of
Anesta’s officers and employees as are bound by obligations of confidence and on
a “need to know” basis, and Anesta shall ensure that such Technical Information
is not disclosed to other persons or Entities orally or in writing, directly or
indirectly, by Anesta, any Anesta Affiliate, any Anesta Sub-Licensee or any of
said contractors or said officers and employees save that:

 

(A)          this obligation shall not apply to Anesta to the extent that the
Technical Information as evidenced by Anesta’s written records, was lawfully
known to Anesta prior to its communication by or through ImmuPharma and was not
communicated to Anesta subject to any restrictions on disclosure or use; and

 

(B)           this obligation shall not apply to the extent that Technical
Information is necessarily disclosed by the sale of Licensed Products on the
terms and conditions hereof embodying any of the Technical Information; and

 

(C)           this obligation shall not apply to the extent that the Technical
Information is or becomes in the public domain, otherwise than by any fault or
breach by Anesta, its Affiliates, Anesta Sub-Licensees or sub-contractors or
other persons acquiring the same from Anesta or any thereof; and

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

(D)          this obligation shall not apply to Anesta to the extent that the
Technical Information becomes known to Anesta by the action of a Third Party not
in breach of any obligation of confidence;

 

(E)           this obligation shall not apply to the extent that such Technical
Information must be disclosed by law or by order of a court of competent
jurisdiction or to comply with the requirements of any securities exchange or to
any governmental or regulatory agency in connection with an application for an
IND or NDA; and

 

(F)           this obligation shall not apply to Anesta’s use of Technical
Information made available to it by or on behalf of ImmuPharma or its Affiliates
for the prosecution of patents, to make any regulatory filing or for publication
of results of Clinical Studies or otherwise related to the development or
commercialization of the Licensed Products or Licensed Molecules.

 

25.2         Anesta Confidential Information. ImmuPharma undertakes to Anesta
that it shall keep all Technical Information strictly confidential and to make
the Technical Information only available to such persons within ImmuPharma and
its Affiliates, their advisors and representatives, and to any Third Party
contractors who have agreed to be bound by the same secrecy obligations in
respect of such Technical Information as ImmuPharma owes to Anesta hereunder,
and to such of ImmuPharma’s officers and employees as are bound by obligations
of confidence and on a “need to know” basis, and ImmuPharma shall ensure that
such Technical Information is not disclosed to other persons or Entities orally
or in writing, directly or indirectly, by ImmuPharma, any ImmuPharma Affiliate,
or any of said contractors or said officers and employees save that:

 

(A)          this obligation shall not apply to ImmuPharma to the extent that
Technical Information owned by Anesta, as evidenced by ImmuPharma’s written
records, was lawfully known to ImmuPharma, its Affiliates, or sub-contractors
prior to its communication by or through Anesta and was not communicated to
ImmuPharma subject to any restrictions on disclosure or use; and

 

(B)           this obligation shall not apply to the extent that the Technical
Information is necessarily disclosed by the sale of Licensed Products embodying
any of the Technical Information; and

 

(C)           this obligation shall not apply to the extent that the Technical
Information is or becomes in the public domain, otherwise than by any fault or
breach by ImmuPharma, its Affiliates, contractors, directors or agents, or
persons acquiring the same from ImmuPharma; and

 

(D)          this obligation shall not apply to ImmuPharma to the extent that
the Technical Information owned by Anesta becomes known to ImmuPharma by the
action of a Third Party not in breach of any obligation of confidence;

 

(E)           this obligation shall not apply to the extent that such Technical
Information must be disclosed by law or by order of a court of competent
jurisdiction or to comply with the requirements of any securities exchange or to
any governmental or regulatory agency in connection with an application for an
IND or NDA.

 

25.3         Survival and Applicability. The obligations of confidentiality
herein shall survive for as long as the confidential information disclosed to
the other Party hereunder remains confidential.  Such confidentiality obligation
shall apply to Technical Information and any other confidential information
exchanged between the Parties and their Affiliates both prior to and after
entering into this Agreement and, with respect to such Technical Information,
replace any and all previous

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

confidentiality obligations owed by either party or its Affiliates to the other
or its Affiliates (including without limitation under the Confidentiality
Agreement).

 

26.           Public Announcements


 

26.1         This Agreement. The Parties agree that the terms of this Agreement
shall, unless the Parties otherwise agree in writing, be treated as
confidential, subject to Clauses 26.2 and 26.3.

 

26.2         Press Releases. With regard to press releases and other
announcements about the Licensed Molecules or Licensed Product (including with
regard to development progress), it is the Parties’ intent that they shall
co-ordinate with respect to the wording and timing of any such announcements.
Each Party shall use its best endeavours to give the other Party a draft of each
such announcement at least two (2) Business Days in advance of its planned
release and thereafter keep the other Party promptly informed of any changes to
such draft, and shall consider in good faith any reasonable comments made on
such draft(s) by such other Party.

 

26.3         Listing and other Required Publicity. Nothing contained in this
Agreement shall prevent either Party from disclosing such information as is
required to be disclosed by law or regulatory requirement including without
limiting the generality of the foregoing the regulation of any Stock Exchange on
which the shares or other securities of such Party or its Affiliates or
Sub-Licensees are quoted or listed.  For the avoidance of doubt, if either Party
or its Affiliates or Sub-Licensees are required by such laws or regulatory
requirements or by any regulatory body to make an immediate disclosure of any
information, they shall be entitled to do so.

 

27.           ImmuPharma Representations and Warranties


 

27.1         Representations and Warranties. ImmuPharma represents and warrants
that, as of the Effective Date hereof:

 

(A)          ImmuPharma is validly existing under the laws of France, with full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder;

 

(B)          ImmuPharma is not insolvent;

 

(C)          ImmuPharma has the corporate power to execute, deliver and enter
into and perform this Agreement and has been duly authorized by all necessary or
proper corporate action to do so;

 

(D)          this Agreement has been duly executed by ImmuPharma and represents
a legal, valid and binding obligation of ImmuPharma, enforceable in accordance
with its terms;

 

(E)           ImmuPharma’s execution and performance of this Agreement do not
conflict with, violate or breach (i) its applicable entity formation documents,
(ii) any contractual obligations with any Third Party or (iii) any law or
regulation, and no consent is required from any Third Party (including CNRS) or
governmental authority for ImmuPharma to execute and perform its obligations in
this Agreement, except for the consent required under section 3.1 of the CNRS
License Agreement, which consent has been delivered to Anesta prior to the
Effective Date and except for (x) the expiration of the waiting period under the
Hart-Scott-Rodino Act, if applicable or (y) any other applicable antitrust
regulations or any other antitrust regulations anywhere in the Territory, to the
extent such acts or regulations are applicable hereto or to the Signed
Agreements;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

(F)           ImmuPharma has not received notice and does not have knowledge of
any fact which alleges  or threatens any challenge to the rights of ImmuPharma,
its Affiliates or Anesta or its Affiliates, or is likely to prevent Anesta or
its Affiliates from developing, making, using, importing or selling the Licensed
Molecules in the Territory on the terms and conditions hereof;

 

(G)          ImmuPharma has not received notice and does not have knowledge of
any fact which is likely to prevent ImmuPharma from performing any obligation of
ImmuPharma under this Agreement on the terms and conditions hereof;

 

(H)          Schedule 2 attached hereto sets forth a true and accurate list of
all Patents owned, co-owned, licensed, or Controlled by ImmuPharma or to which
it otherwise has rights, which relate to the development, manufacture, use, sale
or commercialization of the Licensed Molecules, or Licensed Product;

 

(I)            ImmuPharma is the exclusive licensee of the Third Party Patents,
including but not limited to the CNRS Lupuzor Patents, and the Third Party
Technical Information, except for CNRS’s right to make and use the CNRS Lupuzor
Patents and the CNRS Technical Information for non-commercial research purposes
as provided for in the CNRS/ImmuPharma License Agreement, ImmuPharma has the
right to grant the rights and licenses (or sub-licenses, where applicable) to
the CNRS Lupuzor Patents, ImmuPharma Patents, ImmuPharma Technical Information,
Third Party Technical Information, the Licensed Products and the Licensed
Molecules to Anesta as set forth in this Agreement;

 

(J)           ImmuPharma is the owner or co-owner of the ImmuPharma Patents and
the ImmuPharma Technical Information, free and clear of any lien, encumbrance or
security interest and to the best knowledge of ImmuPharma, the Third Party
Patents and Third Party Technical Information are free and clear of any lien,
encumbrance or security interest;

 

(K)          there is no pending or, to the knowledge of ImmuPharma, threatened
litigation, claim, investigation, action or proceeding that could impair the
ability of ImmuPharma to perform its obligations under this Agreement or the
License Agreements or which would affect the validity, enforceability or
ownership of the Licensed Patents or Licensed Technical Information;

 

(L)           Schedule 4 is a listing of all material agreements, including but
not limited to agreements with CNRS entered into by ImmuPharma related to the
Licensed Patents, Licensed Product, Licensed Molecules or Licensed Technical
Information. Accurate and complete copies of such agreements have been delivered
to Anesta or its Affiliates prior to the Effective Date. As of the date hereof,
neither ImmuPharma, nor to the knowledge of ImmuPharma, any other party to such
agreements is in material breach of any agreements;

 

(M)         to the best of ImmuPharma’s knowledge, the inception, development
and reduction to practice of the ImmuPharma Patents and the ImmuPharma Technical
Information has not and does not constitute and has not involved the
misappropriation of trade secrets of any Third Party;

 

(N)          to the best of ImmuPharma’s knowledge, none of the Licensed Patents
is invalid or unenforceable and no claim has been received by ImmuPharma, or to
the knowledge of ImmuPharma received by CNRS, asserting the invalidity, misuse,
unregistrability, unenforceability or non-infringement of any of the Licensed
Patents or challenging its right

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

to use or ownership of any of the Licensed Patents or making any adverse claim
of ownership thereof;

 

(O)          ImmuPharma has delivered to Cephalon a true and complete copy of
the FDA IND file on pre-clinical and clinical data and other information in
ImmuPharma’s Control which could reasonably be considered material for the
safety or efficacy of the Licensed Molecules or Licensed Product and to the best
of ImmuPharma’s knowledge such pre-clinical and clinical data and studies are in
material compliance with all rules, regulations and laws, except for those
pre-clinical studies that did not comply with GMP rules and regulations which
ImmuPharma has disclosed to Cephalon in writing;

 

(P)           ImmuPharma is not aware of any patent or patents affecting the
validity of the Licensed Patents or any novelty destroying prior art relating to
the Licensed Patents;

 

(Q)          ImmuPharma has received the written agreement of CNRS required
under Clause 3.1 of the CNRS Agreement and has delivered a copy of such
agreement to Cephalon;

 

(R)          ImmuPharma is not in breach of the CNRS Agreement and no rights of
ImmuPharma provided for in the CNRS Agreement have been modified in any way to
have adverse effects on this Agreement; and

 

(S)           ImmuPharma is not aware of any patents or patents applications
other than the Licensed Patents for which a claim of infringement could
reasonably be asserted for the development, manufacture, use, sale or
commercialization of the Licensed Molecules or Licensed Product.

 

28.           Anesta Representations and Warranties


 

28.1         Representations and Warranties. Anesta represents and warrants
that, as of the Effective Date hereof:

 

(A)          Anesta is validly existing under the laws of Switzerland, with full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder;

 

(B)          Anesta has the corporate power to execute, deliver and enter into
and perform this Agreement and has been duly authorized by all necessary or
proper corporate action to do so;

 

(C)          this Agreement has been duly executed by Anesta and represents a
legal, valid and binding obligation of Anesta, enforceable in accordance with
its terms;

 

(D)          Anesta’s execution and performance of this Agreement do not
conflict with, violate or breach (i) its applicable entity formation documents,
(ii) any contractual obligations with any Third Party or (iii) any law or
regulation, and no consent is required from any Third Party or governmental
authority for Anesta to execute and perform the obligations in this Agreement;
except for (x) the expiration of the waiting period under the Hart-Scott-Rodino
Act, if applicable or (y) any other applicable antitrust act or regulation, to
the extent such antitrust acts or regulations are applicable hereto or to any of
the Signed Agreements anywhere in the Territory;

 

(E)           there is no material fact which is likely to prevent Anesta from
developing, making, using, importing and selling the Licensed Molecules or
Licensed Product in the Territory;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

(F)           Anesta has not received written notice or does not have knowledge
of any fact which is likely to prevent Anesta from performing any obligation of
Anesta under this Agreement;

 

(G)          Anesta has not received any written notice from any third party
which alleges or threatens any challenge to the right of Anesta to develop,
make, have made, import, use and sell the Licensed Molecules or Licensed Product
in the Territory under the Licensed Patents;

 

(H)          Anesta has the commercial, technical and financial resources and
expertise available, and intends to use them, to develop, manufacture, import,
use and sell Licensed Products or Licensed Molecules in the Territory as
contemplated by this Agreement.

 

(I)            Cephalon, as guarantor under the Parent Guarantee Agreement, is
validly existing under the laws of the United States of America, with full power
and authority to execute and deliver the Partent Guarantee Agreement and perform
its obligations hereunder;

 

(J)           Cephalon has the corporate power to execute, deliver and enter
into and perform the Parent Guarantee Agreement and has been duly authorized by
all necessary or proper corporate action to do so;

 

(K)          the Parent Guarantee Agreement has been duly executed by Cephalon
and represents a legal, valid and binding obligation of Cephalon, enforceable in
accordance with its terms; and

 

(L)           Cephalon’s execution and performance of the Parent Guarantee
Agreement does not conflict with, violate or breach (i) its applicable entity
formation documents, (ii) any contractual obligations with any Third Party or
(iii) any law or regulation, and no consent is required from any Third Party or
Governmental Authority for Cephalon to execute and perform the obligations in
the Partent Guarantee Agreement.

 

29.           Indemnification between the Parties


 

29.1         By ImmuPharma. ImmuPharma shall indemnify, protect and hold Anesta
and its Affiliates harmless against any claims, demands, suits or causes of
action asserted or brought by Independent Third Parties, including all
judgments, damages and costs (including reasonable attorney’s fees) resulting
therefrom, at any time arising from:

 

(A)          any failure by ImmuPharma to provide Anesta with significant
information or data in its possession regarding the safety of Licensed Molecules
or Licensed Product to the extent that such information or data were not already
known by Anesta;

 

(B)           with respect to Finished Goods manufactured by or on behalf of
ImmuPharma pursuant to Clause 33.5, manufacturing defects which are manufactured
by or on behalf of ImmuPharma, its Affiliates or any permitted sub-licensees,
sub-contractors or any other Third Parties acting on behalf of ImmuPharma;

 

(C)           ImmuPharma’s or its Affiliates’ or ImmuPharma’s subcontractors or
any other parties acting on behalf of ImmuPharma gross negligence or breach of
the terms of this Agreement; or

 

(D)          any breach of ImmuPharma’s representations and warranties in this
Agreement;

 


WHEREBY IMMUPHARMA SHALL ONLY HAVE AN OBLIGATION TO SO INDEMNIFY AND HOLD
HARMLESS TO THE EXTENT THAT SUCH LIABILITY, DAMAGES, LOSS, COST OR EXPENSE DO
NOT ARISE FROM THE NEGLIGENCE, WILFUL MISCONDUCT OR BREACH OF THIS AGREEMENT BY
ANESTA, ITS AFFILIATES, ITS ANESTA SUB-LICENSEES OR BY

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 


ANY OTHER THIRD PARTY ACTING ON BEHALF OF ANESTA.


 

29.2         By Anesta. Anesta shall indemnify, protect and hold ImmuPharma and
its Affiliates harmless against any claims, demands, suits or causes of action
asserted or brought by Independent Third Parties, including all judgments,
damages and costs (including reasonable attorney’s fees) resulting therefrom, at
any time arising from:

 

(A)          manufacturing defects of Finished Goods which are manufactured by
or on behalf of Anesta, its Affiliates, Anesta Sub-Licensees or any permitted
sub-contractors or any other Third Parties acting on behalf of Anesta;

 

(B)           Anesta’s or its Affiliates’, Anesta’s Sub-Licensees or any
permitted sub-contractors or any other Third Parties acting on behalf of Anesta
gross negligence or breach of the terms of this Agreement; or

 

(C)           any breach of Anesta’s representations and warranties in this
Agreement;

 


WHEREBY ANESTA SHALL ONLY HAVE AN OBLIGATION TO SO INDEMNIFY AND HOLD IMMUPHARMA
HARMLESS TO THE EXTENT THAT SUCH LIABILITY, DAMAGES, LOSS, COST OR EXPENSE DO
NOT ARISE FROM THE NEGLIGENCE, WILFUL MISCONDUCT OR BREACH OF THIS AGREEMENT BY
IMMUPHARMA OR IMMUPHARMA’S AFFILIATES OR IMMUPHARMA’S SUBCONTRACTORS OR ANY
OTHER PARTIES ACTING ON BEHALF OF IMMUPHARMA BY ANY OTHER PARTY ACTING ON BEHALF
OF IMMUPHARMA.


 

29.3         Notifications. Each Party shall give prompt notification to the
other of any claims, demands, suits or causes of action in respect of which the
first Party may assert indemnification from the other under this Clause 29. The
indemnifying Party shall have the right, at its own cost, to defend any such
claim, demand, suit or cause of action. The indemnified Party shall have the
right to be represented by separate counsel, at its own expense, in any such
claim, demand, suit or cause of action. The indemnifying Party shall have
control over any such claim, demand, suit or cause of action and any decisions
as to settlement, method and/or terms and conditions for resolving the same
shall be made by the indemnifying Party after consultation with the other Party.

 

29.4         Assistance. The indemnified Party agrees to perform all acts that
may become reasonably necessary or desirable, as determined by the indemnifying
Party for the defence and/or settlement of any such claim, demand, suit or cause
of action.  The indemnifying Party shall reimburse the other Party for its
reasonable out-of-pocket expenses related thereto.

 

29.5         Joint Liability. If both Clause 29.1 and Clause 29.2 apply in
respect to the same claim, demand, suit or cause of action, then ImmuPharma and
Anesta shall be liable to indemnify each other in such ratio as is fair and
reasonable, taking into account the contribution that the factors referred to in
Clauses 29.1(A) to (C) and Clauses 29.2(A) to (B) have respectively given rise
to such claim, demand, suit or cause of action.  Such ratio shall be agreed
between the Parties and, if not agreed, determined using the dispute resolution
procedure given in Clause 39.

 

30.           Insurance


 

From the date on which this Agreement becomes effective until 730 (seven hundred
and thirty) calendar days after all Running Royalties or other running
royalties-bearing licenses granted under this Agreement have expired or
terminated on the terms and conditions hereof and, each Party shall at its own
cost effect and maintain in force with reputable insurers appropriate insurance
that are commercially customary in the pharmaceutical industry in each country
of the Territory where an activity is undertaken by a Party (including without
limitation, where appropriate, product liability)

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

in respect of its activities concerning Licensed Products or Licensed Molecules
in the Territory and shall provide evidence of such insurance to the other Party
on request.

 

31.           Disclaimer


 

31.1         EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND TO THE FULLEST
EXTENT PERMITTED BY LAW:

 

(A)          IMMUPHARMA MAKES NO WARRANTY OR REPRESENTATION AS TO THE SCOPE OF
THE LICENSED PATENTS OR THE LICENSED TECHNICAL INFORMATION;

 

(B)           IMMUPHARMA MAKES NO WARRANTY OR REPRESENTATION THAT USE OF THE
LICENSED PATENTS OR THE LICENSED TECHNICAL INFORMATION OR THE LICENSED
TRADEMARKS WILL NOT CAUSE HARM OR DAMAGE TO ANY INDIVIDUAL, ENTITY OR PROPERTY;

 

(C)           IMMUPHARMA IS NOT LIABLE OR RESPONSIBLE FOR ANY AND ALL LIABILITY,
INCLUDING DEATH, PERSONAL INJURY, ILLNESS OR PROPERTY DAMAGE ARISING FROM
PRE-CLINICAL STUDIES, CLINICAL TRIALS, DISTRIBUTION OR SALE BY ANESTA, ITS
AFFILIATES OR ANESTA SUB-LICENSEES OF ANY GOODS, LICENSED PRODUCTS OR LICENSED
MOLECULES;

 

(D)          ANESTA IS NOT LIABLE OR RESPONSIBLE FOR ANY AND ALL LIABILITY,
INCLUDING DEATH, PERSONAL INJURY, ILLNESS OR PROPERTY DAMAGE ARISING FROM
PRE-CLINICAL STUDIES, CLINICAL TRIALS, DISTRIBUTION OR SALE UNDERTAKEN BY
IMMUPHARMA, ITS AFFILIATES OR IMMUPHARMA SUB-LICENSEES OF ANY GOODS, LICENSED
PRODUCTS OR LICENSED MOLECULES;

 

(E)           NEITHER PARTY MAKES ANY GOODS OR LICENSED PRODUCT WARRANTY,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR SATISFACTORY
QUALITY OR FITNESS FOR A PARTICULAR PURPOSE;

 

(F)           NEITHER PARTY MAKES ANY REPRESENTATIONS OR GIVES ANY WARRANTIES
THAT ANY GOODS OR LICENSED PRODUCTS WILL SUCCESSFULLY BE DEVELOPED USING THE
LICENSED PATENTS OR LICENSED TECHNICAL INFORMATION, OR THAT ANY LICENSED
PRODUCTS WILL HAVE COMMERCIAL UTILITY OR REGULATORY ACCEPTABILITY OR
MERCHANTABILITY OR SATISFACTORY QUALITY OR FITNESS FOR A PARTICULAR PURPOSE; AND

 

(G)           NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS OR GIVES ANY OTHER
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED.

 

32.           Ordinary Termination


 

32.1         Ordinary Termination. Subject to the terms of this Agreement, the
entire Agreement shall, on a country by country and patent by patent basis,
continue until the last to occur of:

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

(A)          the date of expiry of the last to expire of the Licensed Patents,
which provide marketing exclusivity for the Licensed Products, in such country
of the Territory; or

 

(B)           the fifteenth anniversary of the First Commercial Sale in such
country of the Territory;

 


WHICHEVER OF (A) OR (B) IS LONGER IN SUCH COUNTRY OF THE TERRITORY (THE
“ORDINARY TERMINATION”).


 

32.2         Consequences of Ordinary Termination. Upon expiry of this Agreement
in any country of the Territory in accordance with Clause 32.1 (A) and (B) (but
not, for the avoidance of doubt, upon any earlier termination of this Agreement
under Clause 33 prior thereto unless otherwise expressly stated in this
Agreement):

 

(A)          Anesta and its Affiliates shall have a perpetual, fully paid-up,
royalty-free, irrevocable right to use in such country of the Territory the
Licensed Technical Information, the Licensed Patents and any Inventions
comprised therein for the development, commercialization and exploitation of
Licensed Products; and

 

(B)           Anesta shall be entitled to continue to use any Licensed
Trademarks in the Territory in respect of Licensed Products or Licensed
Molecules in accordance with the Trademark License Agreement, [**] which are
marketed using such Licensed Trademarks, provided however that no such Running
Royalties shall be paid if there is Significant Generic Competition (as defined)
in the United States in that Commercial Year on the terms and conditions of
Clause 6.2 hereof. In respect of the payment of such Running Royalties the
payment provisions contained in the Trademark Agreement shall continue to apply.

 

(C)           Where the Parties disagree over the level of any Running Royalties
payable pursuant to this Clause 32.2, the matter shall be referred to the
Oversight Committee.

 

32.3         Survival Upon Ordinary Termination. Upon Ordinary Termination and
expiry of this Agreement in accordance with Clause 32.1 in any country of the
Territory (but not, for the avoidance of doubt, upon any earlier termination of
this Agreement unless otherwise expressly stated in this Agreement), the
following Clauses and Sections shall survive expiry and the Parties shall
continue to be bound by them:

 

(A)          This Agreement In General. Clauses 1, 8.1, 8.3, 8.4 (to the extent
applicable for Accounting Periods elapsed in full or in part during the term
hereof in such country), 9 and 10 (both of 9 and 10 to the extent applicable for
Accounting Periods elapsed in full or in part in such country during the term
hereof), 11.6, Clauses 20.2 to 20.6, 22.2, 22.3, 25, 29 to 31, 32.2, 32.3, 32.4
as well as 37 and 39 to 50 of this Agreement; and, in addition,

 

32.4         The expiry of this Agreement shall:

 

(A)          be without prejudice to the obligation of Anesta to pay to
ImmuPharma all Commercial and Development Milestones, Running Royalties and
other sums accrued, due and payable prior to the expiry of this Agreement
therein or thereafter, pursuant to Clause 32.2(B) on the terms and conditions
hereof; and

 

(B)           be without prejudice to any right of, or remedy available to,
either Party against the other in respect of any breach of this Agreement prior
to the effective date of such expiry in such country, but otherwise neither
Party shall be entitled to compensation on such expiry, except as expressly
stated in this Agreement.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

33.           Specific Performance and Extraordinary Termination


 

33.1         Specific Performance. The Parties agree that this Development and
Commercialization Agreements represent unique property that cannot be readily
obtained on the open market and each Party may be irreparably injured if this
Agreement is not specifically enforced after the breach or default by the other
Party. Therefore, the other Party shall also have the right to specifically
enforce the other Party’s performance of its obligations under this Agreement,
and each Party agrees to waive the defense in any such suit that the other Party
has an adequate remedy at law and to interpose no opposition, legal or
otherwise, as to the propriety of specific performance as a remedy, and that the
other Party shall have the right to obtain specific performance of the terms of
this Agreement without being required to prove actual damages.

 

33.2         Breach of Agreement. In the event that either Party commits a
material breach of any of the other terms of this Agreement on its part to be
performed or observed, the other Party shall have the right to terminate this
Agreement by giving one hundred twenty (120) calendar days’ written notice to
the defaulting Party; provided however that in the case of a material breach
capable of being cured, if the said defaulting Party shall cure the said
material breach within one hundred twenty (120) calendar days after the said
notice shall have been given, then the said notice shall not be effective.

 

33.3         Cross Termination of Trademark License Agreement. In the event that
the Trademark License Agreement is terminated by either Party thereto on the
terms and conditions thereof for whatever reason, each of the Parties hereof
shall likewise have the right to terminate this Agreement forthwith by written
notice.

 

33.4         Cross Breach under Parent Guarantee Agreement. In the event that a
material breach by Cephalon occurs under the Parent Guarantee Agreement and that
such breach by Cephalon is not cured within the curing period set forth in that
agreement or if such breach is not curable by the nature of such breach or if
Cephalon becomes insolvent or is declared bankrupt, as defined in Clause 33.6
hereinafter, of Cephalon, Immupharma shall have the right to terminate this
Agreement forthwith by written notice.

 

33.5         Non-Commercialization or Development by Anesta

 

(A)          [**]

 

(B)           [**]

 

33.6         Insolvency or Bankruptcy. Either Party may, in addition to any
other remedies available to it by law or in equity, terminate this Agreement
effective on written notice to the other Party in the event the other Party
shall have become insolvent or bankrupt, or shall have made an assignment for
the benefit of its creditors, or there shall have been appointed a trustee or
receiver of the other Party or for all or a substantial part of its property, or
any case or proceeding shall have been commenced or other action taken by or
against the other Party in bankruptcy or seeking reorganization, liquidation,
dissolution, winding-up, arrangement, composition or readjustment of its debts
or any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law of any jurisdiction now or hereafter in effect, or there
shall have been issued a warrant of attachment, execution, distraint or similar
process against any substantial part of the property of the other Party, and any
such event shall have continued for ninety (90) calendar days undismissed,
unbonded and undischarged. Furthermore, all rights and licenses granted under
this Agreement are, and shall be deemed to be, for purposes of Section 365(n) of
the Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101(56) of the United States Bankruptcy Code. The Parties agree
that in the event of the commencement of a bankruptcy proceeding by or against
one Party hereunder

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

under the United States Bankruptcy Code, the other Party shall be entitled to
complete access to any such intellectual property, and all embodiments of such
intellectual property, pertaining to the rights granted in the licenses
hereunder of the Party by or against whom a bankruptcy proceeding has been
commenced; subject, to payment of the Development and Commercial Milestone
amounts and Running Royalties set forth in this Agreement.

 

33.7         Change of Control.

 

(A)          Anesta.  ImmuPharma may terminate this Agreement in the event that
there is a change of control (defined below) of Anesta, unless prior to such
change of control Anesta (i) transfers or assigns all of its rights and
obligations under this Agreement to Cephalon or any of its Affiliates or
(ii) obtains the consent of ImmuPharma (such consent shall not be unreasonably
withheld).  For the purposes of Clauses 33.7(A) and (B) only, a “change of
control” shall be deemed to have occurred when (i) any Entity, which is not an
Affiliate of the respective Party as at the Effective Date (the “Acquiror”),
directly or indirectly acquires ownership or control of fifty percent (50%) or
more of the equity or of the voting rights and/or otherwise acquires the ability
to direct the business affairs or the management of such Party or (ii) the party
controlling such Party shall become insolvent or shall be declared bankrupt, as
defined in Clause 33.6 hereinbefore.

 

(B)           ImmuPharma.  Anesta may terminate this Agreement in the event that
there is a change of control (defined above) of ImmuPharma, unless prior to such
change of control, ImmuPharma obtains the consent of Anesta (suich conset shall
not be unreasonably withheld).

 

33.8         General Extraordinary Termination Right of Anesta. Until the first
NDA Approval, Anesta may terminate this Agreement at any time by giving ninety
(90) calendar days’ written notice to ImmuPharma. After the first NDA Approval,
Anesta may terminate this Agreement at any time by giving one hundred eighty
(180) calendar days prior written notice to ImmuPharma.

 

33.9         Written Termination Agreement. The Parties may terminate this
Agreement by written agreement, signed on behalf of each Party.

 

34.           Effect of Extraordinary Termination


 

34.1         Existing Obligations. The early termination of this Agreement
shall:

 

(A)          be without prejudice to the obligation of Anesta to pay to
ImmuPharma all Commercial and Development Milestones, Running Royalties and
other sums accrued, due and payable prior to the termination of this Agreement;
and

 

(B)           be without prejudice to any right of, or remedy available to,
either Party against the other in respect of any breach of this Agreement prior
to the termination of this Agreement, but otherwise neither Party shall be
entitled to compensation as a result of such termination except as expressly
stated in this Agreement.

 

35.           Further Consequences of Extraordinary Termination.


 

35.1         Early Termination by ImmuPharma.  If this Agreement is terminated,
either in full by ImmuPharma pursuant to Clauses 33.2, 33.3 (solely in the event
ImmuPharma has terminated the Trademark Agreement due to Anesta’s breach), 33.4,
33.6, 33.7 or by Anesta pursuant to 33.8 or, in the event

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

of a termination or Non-Exclusivity pursuant to Clause 33.5 as to one or more
specific countries in the Territory (as applicable):

 

(A)          Anesta shall be fully bound to strictly comply with all terms and
conditions of this Agreement until the effective date of termination and Anesta
shall pay to ImmuPharma and shall remain liable to ImmuPharma to pay any and all
amounts which shall have fallen due for payment or shall have become payable on
or before the effective date of termination;

 

(B)           Anesta shall either in full or, in the event of a termination or
Non-Exclusivity pursuant to Clause 33.5 as to one or more countries, for such
specific countries in the Territory (as applicable) promptly return or furnish
to ImmuPharma all Licensed Technical Information or other information, documents
provided to Anesta by ImmuPharma or its Affiliates, in Anesta’s or its
Affiliates or Anesta Sub-Licensees, co-promoters or sub-contractors possession
or control;

 

(C)           subject to Clause 35.1(D), Anesta, its Affiliates, Sub-Licensees,
co-promoters and sub-contractors shall either in full or, in the event of a
termination or Non-Exclusivity pursuant to Clause 33.5 as to one or more
countries, for such specific countries in the Territory (as applicable)
immediately cease to use and thereafter refrain from using the Licensed Patents,
the Licensed Technical Information, the Licensed Trademarks, Licensed Molecules
and the Licensed Products;

 

(D)          save as expressly provided herein, all rights of Anesta, its
Affiliates, Sub-Licensees, co-promoters and sub-contractors hereunder and all
licenses granted to Anesta and its Affiliates hereunder shall either in full or,
in the event of a termination or Non-Exclusivity pursuant to Clause 33.5 as to
one or more countries, for such specific countries in the Territory (as
applicable) forthwith cease and terminate and, where applicable, Anesta shall
assist ImmuPharma in taking all steps necessary for the removal of the name of
Anesta, its Affiliates, Sub-Licensees, co-promoters and sub-contractors from any
patent register at any patent office where a patent license has been recorded,
if any;

 

(E)           ImmuPharma shall have a perpetual, fully paid-up, royalty-free,
non-exclusive, irrevocable right, with the right to sub-license such right, to
use, either in full within the Territory or, in the event of a termination or
Non-Exclusivity pursuant to Clause 33.5 as to one or more countries, for such
specific countries in the Territory (as applicable), any new Technical
Information under Clause 20.2 and Inventions under Clause 20.4, to the extent
such Technical Information and Inventions could not without a license from
ImmuPharma be practiced without infringing on the rights of the Licensed Patents
or the Licensed Technical Information, as well as all results of and
documentation associated with Clinical Studies for the Licensed Products or
Licensed Molecules, which proprietary information is owned by Anesta pursuant to
Clauses 20.2 and 20.4 hereof for all possible applications and ImmuPharma shall
have the right to use such New Technical Information and new Inventions in the
manufacturing process of the Licensed Products or Licensed Molecules, through a
manufacturer of its choice, exclusively and solely for the delivery of Licensed
Products or Licensed Molecules to such country outside the Territory in which
the license or sublicense granted in this Agreement has been terminated or
becomes Non-Exclusive pursuant to Cluase 33.5;

 

(F)           Anesta shall either in full or, in the event of a termination or
Non-Exclusivity pursuant to Clause 33.5 as to one or more countries, for such
specific countries in the Territory (as applicable) provide to ImmuPharma or
ImmuPharma’s nominee(s) a copy of, and shall transfer, or cause to be
transferred, to ImmuPharma or ImmuPharma’s nominee(s) all right,

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

title and interest to all INDs and NDAs for Licensed Product held by or on
behalf of Anesta, its Affiliates or Anesta Sub-Licensees, including any valid
sub-licenses or assignments granted to Anesta for any and all data included
therein and ImmuPharma shall have a perpetual, fully paid-up, royalty-free,
non-exclusive, irrevocable right, with the right to sub-license such right
including rights to use all data therein, any new Technical Information under
Clause 20.2 and Inventions under Clause 20.4 to the extent such proprietary
information of Anesta is included in any or all INDs and NDA Filings and
Approvals for Licensed Product hereunder.  Until such transfer of INDs and NDA s
for Licensed Product is effected or if such transfer is not possible for legal
or regulatory reasons, Anesta shall ensure that ImmuPharma has the benefit of
such INDs and NDAs. Anesta shall consent and, where necessary, cause its
Affiliates of Anesta Sub-Licensees or their contractors to consent, for any
relevant Regulatory Authority to cross-reference such data and information
contained in such INDs and NDAs as may be necessary for the granting of second
INDs and NDAs to ImmuPharma or its nominee(s); this shall include Anesta’s 
assignment to ImmuPharma or its designated nominee, at no charge, of all rights
in any and all trade product registrations and all applications therefor with a
Regulatory Authorities and any and all marketing authorizations and applications
therefor in the Territory obtained directly or indirectly by Anesta, its
Affiliates or Anesta Sub-Licensees with respect to Licensed Products, and
ImmuPharma shall assume responsibility for any such product registrations and
marketing authorizations and/or applications therefor and may deal with such
registrations, authorizations and/or applications as it thinks fit;

 

(G)           Anesta shall either in full or, in the event of a Non-Exclusivity
pursuant to Clause 33.5 as to one or more countries, for such specific countries
in the Territory (as applicable) grant to ImmuPharma AG, a nonexclusive, fully
paid-up, royalty-free irrevocable license to all rights in any and all trade
names and trademarks used by Anesta exclusively with respect to Licensed
Products and Licensed Molecules and not used by Anesta with respect to any other
product, and ImmuPharma AG shall assume responsibility for any registrations
therefor and may deal with such registrations as it thinks fit; and

 

(H)          at ImmuPharma’s request, Anesta shall use all Commercially
Reasonable Efforts to transfer responsibilities for, and therefore enable
ImmuPharma to continue, all further clinical development and manufacturing
activities being performed by or on behalf of Anesta at the time of such
termination either in full or, in the event of a termination or Non-Exclusivity
pursuant to Clause 33.5 as to one or more countries, for such specific countries
in the Territory (as applicable); otherwise, however, Anesta shall cease such
activities.

 

35.2         Early Termination by Anesta.  If this Agreement is terminated by
Anesta pursuant to Clauses 33.2, 33.3 (solely in the event Anesta has terminated
the Trademark Agreement due to ImmuPharma’s breach), 33.6 or 33.7:

 

(A)          Anesta and its Affiliates shall have an irrevocable right to use in
each country of the Territory the Licensed Technical Information, the Licensed
Patents and any Inventions comprised therein for the development,
commercialization and exploitation of Licensed Products or Licensed Molecules,
[**] until the event or events of an Ordinary Termination have occurred pursuant
to Clause 32.1.

 

35.3         Survival. Upon extraordinary termination of this Agreement under
Clause 33 by either Party hereto or the termination of this Agreement in respect
of any specific country under Clause 33.5 on the terms and conditions hereof,
the following Clauses and Sections hereof shall survive termination and the
Parties shall continue to be bound by them: Clauses 1, 8.1, 8.3, 8.4 (to the
extent applicable for Accounting Periods elapsed in full or in part during the
term hereof), 9 and 10 (both of 9 and 10

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

to the extent applicable for Accounting Periods elapsed in full or in part in
such country during the term hereof), 11.6, 20.1 to 20.6, 22.2, 22.3, 25, 29 to
31, 34, 37, and 39 to 50 of this Agreement.

 

(A)                              Marketing. To the extent that Anesta, its
Affiliates, Sub-Licensees, co-promoters and sub-contractors are marketing
Finished Goods in the Territory on termination of this Agreement, other than
pursuant to Clause 35.2 at ImmuPharma’s request, the Parties will make
reasonable arrangements to ensure a transition of responsibility for marketing
such Finished Goods to ImmuPharma or its nominee whilst maintaining supply of
Finished Goods to the market. The sale of such Finished Goods by Anesta or its
Affiliates, Sub-Licensees, co-promoters and sub-contractors in the interim
period shall continue to be subject to the payment of Running Royalties to
ImmuPharma hereunder. [**].

 

(B)                                Continuing License. If this Agreement is
extraordinarily terminated by ImmuPharma pursuant to Clauses 33.3, 33.6. 33.7 or
by Anesta pursuant to Clause 33.8 or, in the event of a termination or
Non-Exclusivity pursuant to Clause 33.5 for any specific country in the
Territory (as applicable) and ImmuPharma wishes to sell Licensed Products or
Licensed Molecules in the Territory or appoint a replacement licensee to sell
Licensed Products in the Territory, then ImmuPharma shall pay, for a reasonable
time, fair and reasonable Running Royalties to Anesta for its rights to use any
new Technical Information under Clause 20.2 and new Inventions under Clause
20.4. In the event that this Clause 35.3 applies, the Parties shall meet to
discuss the level of such fair and reasonable Running Royalties.  Such fair and
reasonable Running Royalties shall be intended to provide recompense to Anesta
in respect of a proportion of its direct costs (excluding any payments made to
ImmuPharma) for its development and registration activities prior to termination
in respect of the Licensed Products, to the extent that such costs have not been
recouped through any sales of Licensed Products.  Such Running Royalties shall
only be payable on net sales of Licensed Products or Licensed Molecules in the
Territory by ImmuPharma, its nominee or any replacement licensee(s). 
ImmuPharma’s obligation to pay such Running Royalties shall cease once
cumulative Running Royalties paid to Anesta equal such proportion of direct
costs.  If ImmuPharma and Cephalon cannot agree on such fair and reasonable
Running Royalties and/or the amount or proportion of such direct costs within
one (1) calendar month of the date of termination, then either Party may proceed
in accordance with Clause 39 of this Agreement.

 

36.                                 Assignments


 

36.1                          Non-Assignability. Subject to Clause 36.2, neither
this Agreement nor any of the rights and obligations created herein is
assignable by either Party without the prior written consent of the other Party
such consent not to be unreasonably withheld or delayed, except that ImmuPharma
may assign, pledge or encumber any claims or other entitlements for payments of
money under this Agreement for financing purposes without the consent by Anesta.

 

36.2                          Exception. Either Party shall have the right to
assign the entire benefit of this Agreement (subject to its entire burden)
without the consent of the other Party to any Entity which acquires or is a
successor to its business relating to Licensed Molecules or Licensed Product in
full or in part. In addition, Anesta shall have the right to assign all or any
portion of this Agreement to Cephalon or any Affiliate of Cephalon.

 

37.                                 Affiliates, Sub-Licensees and
Sub-contracting


 

37.1                          Affiliates, Sub-Licensees and Third Parties. Each
Party shall use Commercially Reasonable Efforts to ensure that its Affiliates, 
Sub-Licensees, co-promoters, permitted sub-contractors or other Third

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

Parties acting on its behalf hereunder comply with such Party’s obligations on
the terms and conditions of this Agreement.

 

37.2                          Liability. Each Party reserves the right to
fulfill its obligations under this Agreement subject to the terms and conditions
hereof through its Affiliates, Sub-Licensees, co-promoters  and sub-contractors
permitted hereunder, and to exercise its rights under this Agreement through its
Affiliates, Sub-Licensees and permitted sub-contractors provided however that
such Party shall remain responsible to the other Party for any and all of their
actions in their fulfillment of such obligations and exercise of such rights to
the respective other Party hereunder.

 

37.3                          Anesta Sub-Contracting. Anesta reserves the right
to conduct Clinical Studies through suitably qualified clinical research
investigators and clinical trial sites, but otherwise Anesta may not fulfill its
obligations under this Agreement through sub-contractors who are not Anesta
Affiliates, Anesta Sub-Licensees or co-promoters under Clause 3.4 or exercise
its rights under this Agreement through sub- contractors who are not Anesta
Affiliates or Anesta Sub-Licensees without obtaining prior written consent from
CNRS and ImmuPharma (whereby such consent of ImmuPharma shall not be
unreasonably withheld, but may be given subject to conditions to protect CNRS,
ImmuPharma’s interests under this Agreement and give them rights to use any
Technical Information and Inventions generated by any such Anesta
sub-contractors).

 


(A)                   [**]


 


(B)                     [**];


 


(C)                     [**];


 


(D)                    [**].


 

38.                                 Oversight Committee


 

38.1                          Composition. The Oversight Committee shall consist
of one representative of each Party which representative shall be a member of
each Party’s executive management or board of directors; such representatives
shall use their good faith efforts to mutually agree upon the proper course of
action to resolve any Dispute referred to the Oversight Committee.

 

38.2                          Meetings. The Oversight Committee shall meet as
necessary at mutually agreed locations and may hold at least one physical
meeting and if necessary further meetings where appropriate by teleconference or
videoconference. In the absence of any agreement within the Oversight Committee,
such meetings shall take place in person in Switzerland or the United Kingdom or
any other place, as agreed each time between the Parties.

 

38.3                          Guests. Either Party may invite other personnel to
attend meetings of the Oversight Committee.

 

38.4                          Other Obligations. Where any Dispute is referred
to the Oversight Committee, the Parties shall continue to abide by their
obligations under this Agreement (including without limitation any and all of
their obligations to develop, supply, register or commercialise Licensed
Products or Licensed Molecules) to the extent that this Agreement has not been
terminated and such obligations are not part of or directly connected to part of
the subject matter of the Dispute.

 

38.5                          Costs and Expenses. Each Party shall bear the
costs and expenses of its own representative on the Oversight Committee in
connection with Oversight Committee meetings and activities and, subject

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

to any agreement to the contrary between the Parties, the costs of any other
personnel whom such Party wishes to attend Oversight Committee meetings shall be
borne by such Party.

 

38.6                          English. The Oversight Committee shall operate in
the English language.

 

39.                                 General Dispute Resolution and Arbitration


 

39.1                          Applicability. The provisions of this Clause 39
shall apply in relation to any Dispute.

 

39.2                          Amicable Settlement. Any Dispute arising pursuant
to or in connection with the present Agreement or the validity, interpretation,
breach or enforcement hereof shall first be referred to the Oversight Committee,
to the extent that it has not already been so referred, and the Parties shall
use all Commercially Reasonable Efforts to amicably settle such disputes within
90 (ninety) calendar days upon written notification of such dispute by either
Party to the respective other Party with copy to the Oversight Committee.

 

39.3                          Mediation. If any Dispute is not resolved by the
Oversight Committee within ninety (90) Business Days after such dispute is
referred to it, or such longer period as the Oversight Committee may
collectively and unanimously agree in writing, the Parties agree first to
attempt to settle it by mediation in accordance with the United Centre for
Effective Dispute Resolution Model Mediation Procedure (www.cedr.co.uk). The
place of mediation shall be London, England and the language to be used in the
mediation proceedings shall be English. The Parties covenant that they will
participate in the mediation in good faith, and that they will share equally in
its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the Parties, their
agents, employees, experts and attorneys, and by the mediator or any of its
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any arbitration or other proceeding involving the
Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.

 

39.4                          Mediation Notice. To initiate a mediation, a Party
must give notice in writing (such notice to be hereinafter referred to as a
“Mediation Notice”) to the other Party requesting a mediation.  A copy of the
request should be sent to the Centre for Effective Dispute Resolution. If one of
the Parties refuses to participate in mediation then either Party may initiate
arbitration in accordance with Clause 39.5 hereof.

 

39.5                          Arbitration. If and to the extent that, any such
dispute, claim or controversy has not been settled through mediation pursuant to
Clauses 39.3 and 39.4, within (i) thirty (30) calendar days after the date the
Mediation Notice is received or (ii) ten (10) days after one of the Parties
refuses to participate in mediation, such dispute, claim or controversy shall,
upon the filing of a Request for Arbitration by either Party, be referred to and
finally resolved by arbitration under the international commercial arbitration
rules of the International Chamber of Commerce; such rules are deemed to be
incorporated by reference into this section.  The place of arbitration shall be
London, England. The arbitration proceedings shall be conducted in the English
language and the arbitration award shall be in English.  Notwithstanding
anything else in the rules of the International Chamber of Commerce, the
arbitrator or arbitrators for such arbitration shall have no relation to either
Party, CNRS, or any affiliate thereof, and the decision in the arbitration
proceeding shall be determined by the vote of a majority of the arbitrators.

 

39.6                          Injunctive Relief.  Notwithstanding anything in
this Agreement, the Option Agreement or the Trademark License Agreement, the
Parties may seek injunctive relief and specific performance in

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

any court without first adhering to the dispute resolution and arbitration
procedures in this Agreement.

 

40.                                 Waiver


 

40.1                          No Limitations. No relaxation, forbearance, delay
or indulgence by either Party in enforcing any of the terms and conditions of
this Agreement or the granting of time by either Party to the other shall
prejudice, affect or restrict the rights and powers of that said Party hereunder
nor shall any waiver by either Party of any breach hereof operate as a waiver of
or in relation to any subsequent or any continuing breach hereof.

 

40.2                          Enforcement. A waiver by one Party of a breach by
the other of any term of this Agreement shall not prevent the subsequent
enforcement of that term and shall not be deemed a waiver of any subsequent
breach.

 

41.                                 General Assurances


 

Either Party shall at any time upon the request of the other do and execute all
such acts, deeds, documents and things as may reasonably be required by the
other to perfect and complete the grant of any rights and licenses conferred
upon the other, including in particular (without prejudice to the generality of
the foregoing) entry into forms of license or other instruments confirming such
rights for registration with appropriate authorities.

 

42.                                 Severability


 

In the event that any Clause or any part of any Clause contained in this
Agreement is declared invalid or unenforceable by the judgment or decree by
consent or otherwise of a Court of competent jurisdiction not subject to appeal,
all other Clauses or parts of Clauses contained in this Agreement shall remain
(in so far as they have become effective in accordance with this Agreement) in
full force and effect and shall not be affected thereby for the term of this
Agreement.

 

43.                                 Entire Agreement


 

This Agreement and any documents referred to herein set forth the entire
agreement and understanding of the Parties relating to the subject matter
hereof, and merge all prior discussions between them and all prior memoranda of
intent or understanding. Neither Party shall be bound by any definition,
condition or representation other than as expressly stated in this Agreement or
as subsequently set forth in writing and signed by the Party to be bound.

 

44.                                 Titles and Headings


 

The titles of this Agreement or any part within it and the headings to sections,
Clauses and schedules in this Agreement are included for the purpose of ease of
reference only and shall not have any effect on the construction and
interpretation of the terms hereof.

 

45.                                 Costs of Preparation


 

The Parties hereto shall pay their own respective legal costs incurred in the
preparation of this Agreement.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

46.                                 Notices


 

Any notice or other document to be given under this Agreement shall be given by
sending the same in a registered, prepaid airmail letter or by facsimile
transmission to the address of the relevant Party set out below or to such other
address as such Party may have notified to the other for the purposes hereof. 
Any notice sent by post shall be deemed (in the absence of evidence of earlier
receipt) to have been delivered seven (7) Business Days after despatch and in
proving the fact of despatch it shall be sufficient to show that the envelope
containing such notice was properly addressed, stamped and posted.  Any notice
sent by facsimile transmission shall be deemed to have been delivered on the
next Business Day following its despatch.

 

ImmuPharma’s Address:

 

ImmuPharma (France) S.A.

c/o ImmuPharma plc

50 Broadway

Westminster

London SW1H 0BL

United Kingdom

Fax no: +44 20 7152 4001

For the attention of the Chief Executive Officer

 

With copy to:

 

ImmuPharma France SA

Technopôle

40 rue Marc Seguin

 

F-68200 Mulhouse

France

For the attention of the Chairman

 

And with further copy to

 

Dr. Thomas M. Rinderknecht

Rinderknecht & Burger

Grafenauweg 6

CH-6300 Zug

Switzerland

Fax: + 41 41 726 60 66

 

Anesta’s Address:

 

Anesta AG

Barrenstrase 23

6300 Zug

Switzerland

 

With copy to:

 

Cephalon, Inc.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

41 Moores Road

Frazer, PA 19355

USA

Fax no:  +1 610 727-7652

For the attention of the Vice President and Deputy General Counsel

 

And with further copy to

 

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street

51st Floor

Philadelphia, Pennsylvania

U.S.A.

Fax:  +1 215 864 9043

For the attention of:  Brian D. Doerner

 

Any notice or other document served by one Party on the other in accordance with
the terms of this Agreement shall be in the English language and shall not be
validly served unless this condition is complied with.

 

47.                                 Force Majeure


 

47.1                          Neither ImmuPharma nor Anesta (as the case may be)
shall be held in breach of its obligations hereunder to the extent only that due
performance or observance of such obligation is prevented or delayed by reason
of act of God, war or other hostilities, civil commotion, strikes, trade
disputes, acts or restraints of government, imposition or restrictions of
imports or exports or any other circumstances of a similar type, in each case
beyond the reasonable control of the respective Parties.

 

47.2                          The Party affected by an event referred to in this
Clause 47.2 shall forthwith notify the other Party of the nature and effect of
such event and both Parties shall where the same is practicable use every
reasonable endeavour to minimise such effect and to comply with the respective
obligations herein contained as nearly as may be in their original form.

 

48.                                 No Agency, Partnership or Joint Venture


 

Nothing in this Agreement shall be construed as giving rise to the relationship
of principal and agent, partnership or joint venture or entitle either Party to
make any representation enter into any contract give a warranty or incur any
liability on behalf of or pledge the credit of the other Party and neither Party
shall have authority or power to bind the other Party or to contract in the name
of and create a liability against the other Party in anyway or for any purpose.

 

49.                                 Benefit to Third Parties


 

No Party who is not a Party to this Agreement shall have any rights to enforce
any term of this Agreement, except where any rights or claims have been validly
assigned to any Third Party pursuant to Clause 36.

 

50.                                 Governing Law


 


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF SWITZERLAND WITH THE EXCLUSION OF THE VIENNA CONVENTION ON THE
INTERNATIONAL SALE OF GOODS AND WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS
OF LAWS THEREOF. TO THE EXTENT THAT ANY RELATIONSHIP

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

46

--------------------------------------------------------------------------------



 


BETWEEN THE PARTIES HERETO OR THERETO BY APPLICABLE MANDATORY LAW IS SUBJECT TO
ANY OTHER LAW, SUCH OTHER LAW SHALL GOVERN SUCH RELATIONSHIP ONLY, AND ALL OTHER
RELATIONSHIPS SHALL REMAIN GOVERNED BY THE LAWS OF SWITZERLAND.


 

[Signature Page Follows]

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT TO BE EFFECTIVE AS
OF THE EFFECTIVE DATE:

 

IMMUPHARMA (FRANCE) S.A.

 

By:

 /s/ Robert Zimmer

 

Name:  Robert Zimmer

 

Title:    Chairman of the Board

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

ANESTA AG

 

 

 

By:

 /s/ J. Kevin Buchi

 

Name:  J. Kevin Buchi

 

Title:   Chairman

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

With respect to Clause 2.1:

 

 

 

ESCROW AGENT

 

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------